 

Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
among
 
DCDC ACQUISITION COMPANY LLC,
 
TIER ELECTRONICS LLC,
 
JEFFREY REICHARD
 
and
 
ZBB ENERGY CORPORATION

 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT is made and entered into as of the 21st day of
January, 2011, by and among DCDC ACQUISITION COMPANY LLC, a Wisconsin limited
liability company (the “Buyer”), TIER ELECTRONICS LLC, a Wisconsin limited
liability company (the “Seller”), JEFFREY REICHARD (the “Member” or “Jeff”) and,
solely for purposes of agreeing to be bound by certain covenants set forth in
Section 2.4, Section 4.2(b), Section 4.2(d), Section 4.2(f), Section 4.2(g),
Section 4.2(j), Section 9.1(c), Section 9.7(e), Section 9.7(f), Section 9.12,
Section 9.13, Section 9.15, Section 9.16, Section 9.17 and Section 9.18, below,
and holding certain rights granted to it in Section 9.3, Section 9.4 and Section
9.11, below, ZBB ENERGY CORPORATION, a Wisconsin corporation and the owner of
all of the membership interests of the Buyer (the “Buyer Parent”). Capitalized
terms used but not otherwise defined herein shall have the meaning assigned to
such terms in Article XII, below.
 
WITNESSETH:
 
WHEREAS, the Seller is engaged in the business of developing, manufacturing,
marketing and selling power electronic products for/to original equipment
manufacturers in various industries (the “Subject Business”);
 
WHEREAS, the Seller desires to sell the Subject Business and substantially all
of the assets employed by the Seller in connection with the Subject Business to
the Buyer, and the Buyer desires to purchase the Subject Business and such
assets from the Seller, on the terms and conditions set forth herein; and
 
WHEREAS, the Member is the owner of all of the issued and outstanding membership
interests of the Seller and will benefit substantially from the transactions
contemplated herein.
 
NOW, THEREFORE, the Buyer, the Seller, the Member and the Buyer Parent, in
consideration of the mutual promises hereinafter set forth, do hereby promise
and agree as follows:
 
ARTICLE I
 
Assets To Be Purchased
 
1.1.        Subject Assets.  Subject to the terms and conditions set forth in
this Agreement, the Seller agrees to sell to the Buyer, and the Buyer agrees to
purchase from the Seller, at the Closing, substantially all of the assets,
tangible and intangible, owned by the Seller and used in connection with the
operation of the Subject Business, including, without limitation, the following:
 
(a)           All Tangible Assets; provided that the Server shall be subject to
the terms and conditions of the IP License and Warranty Bill of Sale;
 
(b)           All Inventory;
 

 
 

--------------------------------------------------------------------------------

 
 
(c)           All deposits and prepaid items and expenses of the Subject
Business;
 
 
(d)
All accounts receivable of the Subject Business;

 
 
(e)
All cash and cash equivalent assets of the Subject Business;

 
(f)           All Customer and Supplier Lists of the Subject Business, subject
to the terms and conditions of the IP License and Warranty Bill of Sale;
 
(g)           All Intellectual Property (and all licenses thereto) other than
the Database Program, subject to the terms and conditions of the IP License and
Warranty Bill of Sale;
 
(h)           The goodwill of the Subject Business;
 
(i)           To the extent their transfer is permitted by law and subject to
obtaining any and all required consents to transfer, all Governmental
Authorizations, product registrations and applications therefor used in the
operation of the Subject Business;
 
(j)           All Assumed Contracts; and
 
(k)           All Records.
 
All of the assets being purchased by the Buyer as specified in this Section 1.1
other than the Excluded Assets are hereinafter referred to as the “Subject
Assets”.
 
1.2.        Excluded Assets.  Notwithstanding the provisions of Section 1.1,
above, the Subject Assets shall not include the following assets (collectively,
the “Excluded Assets”):
 
(a)           All rights to any refunds of income Taxes relating to the Subject
Assets or the Subject Business for all periods ending on or before the Closing
Date;
 
(b)           All insurance policies held by the Seller and all rights and
claims thereunder;
 
(c)           All Plans;
 
(d)           All minute books, membership interest records and Tax returns of
the Seller;
 
(e)           The trailer located at Member’s home;
 
(f)           The Seller’s oscilloscope Fluke 192B; and
 
(g)           The Database Program.
 

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
Closing; Purchase Price
 
2.1.        Closing.  The Closing shall be held at the offices of Godfrey &
Kahn, S.C. located at 780 North Water Street, Milwaukee, Wisconsin at 10:00 a.m.
Central Time on the date hereof, or at such other time and/or place as the
Seller and the Buyer shall mutually agree.
 
2.2.        Purchase Price.  The consideration for the Subject Assets (the
“Purchase Price”) shall be an amount equal to the sum of (a) One Million Three
Hundred Fifty Thousand Dollars ($1,350,000) (the “Note Purchase Price”), plus
(b) the Stock Purchase Price.  The Purchase Price shall be paid as provided in
Section 2.3, below.
 
2.3.        Note; Payment of M&I Indebtedness; Assumed Liabilities.  At the
Closing, the Buyer shall:
 
(a)           Deliver to the Seller a promissory note in a principal amount
equal to the Note Purchase Price in the form of Exhibit 2.3(a) attached hereto
(the “Note”);
 
(b)           Deliver, or cause to be delivered, to M&I, by wire transfer of
immediately available funds to a bank account designated by M&I, an amount equal
to the M&I Indebtedness; and
 
(c)           Assume the Assumed Liabilities as provided in Article III, below.
 
2.4.        Subject Shares.  At the Closing, the Buyer Parent shall deliver to
the Seller stock certificate(s) representing eight hundred thousand (800,000)
unregistered and restricted shares of Common Stock (the “Subject Shares”).
 
2.5.        Allocation of Purchase Price.  The Seller, the Member and the Buyer
agree to allocate the Purchase Price and the Assumed Liabilities among the
Subject Assets as soon as reasonably practicable after the Closing Date in
accordance with a mutually agreed upon allocation; provided, however, all
Tangible Assets and amortizable Intellectual Property shall be valued at book
value as set forth on the books and records of Seller.  The Seller, the Member
and the Buyer shall file all Tax returns, reports and forms, including, without
limitation, Form 8594, consistent with such allocation.  The Seller, the Member
and the Buyer shall not take any position for Tax purposes (whether in audits,
Tax returns or otherwise) that is inconsistent with such allocation unless
required to do so by an applicable Legal Requirement.
 
ARTICLE III
 
Assumption of Liabilities
 
As partial consideration for the Subject Assets, the Buyer shall assume and
perform the Assumed Liabilities.  Except for the Assumed Liabilities, the Buyer
shall not be obligated under, nor shall the Buyer be or become liable for, any
obligation, Contract, debt or liability of the Seller or the Subject Business,
including, without limitation, any liabilities for borrowed money and any
liabilities or obligations under any Capital Leases.  The Seller covenants and
agrees to pay and discharge all obligations, debts and liabilities of the Seller
and/or the Subject Business other than the Assumed Liabilities.
 

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Conditions Precedent to Closing
 
4.1.        Conditions Precedent to the Buyer’s and the Buyer’s Parent’s
Obligations.  The respective obligations of the Buyer and the Buyer Parent to
consummate the transactions contemplated hereby are subject to the satisfaction
as of the Closing, or the waiver by the Buyer and the Buyer Parent, of each of
the following conditions, and each such condition shall be a covenant of Seller
to the extent that such action is within Seller or Member’s control:
 
(a)           The warranties and representations of the Seller and the Member
made in this Agreement shall be true and correct in all material respects on and
as of the Closing Date; and the Seller and the Member shall have performed in
all material respects the covenants of the Seller and the Member contained in
this Agreement required to be performed on or prior to the Closing.
 
(b)           All Consents, in a form reasonably satisfactory to the Buyer,
shall have been received by the Seller, and a copy of each shall have been
delivered to the Buyer, prior to the Closing Date.
 
(c)           No Proceeding by any Governmental Body or other Person shall have
been instituted or threatened which seeks to enjoin, restrain or prohibit, or
which questions the validity or legality of the transactions contemplated hereby
or which otherwise seeks to affect or could affect the transactions contemplated
hereby or impose damages or penalties upon any party hereto if such transactions
are consummated.
 
(d)           The Seller shall have conducted an Inventory Count as of December
10, 2010, and the Seller shall not have taken any action or failed to take any
action reasonably requested by the Buyer which prevented the Buyer Parent’s
independent registered public accounting firm from completing an audit of the
Seller’s financial statements for the calendar years ended December 31, 2010 and
2009, respectively, so as to enable the preparation of the audited financial
statements of the Seller required to be included in the Form 8-K required to be
filed by the Buyer Parent with the Securities and Exchange Commission in
connection with the transactions contemplated hereby.
 
(e)           The Buyer shall have received from the Seller, at least five (5)
days prior to the Closing Date, an unaudited estimated interim balance sheet of
the Seller as of the Closing Date (the “Estimated Closing Date Balance
Sheet”).  Notwithstanding the foregoing, the Buyer shall participate in, and the
Buyer and the Seller shall cooperate with each other in, the preparation of the
Estimated Closing Date Balance Sheet.
 
(f)           Immediately prior to the Closing, the Seller shall have delivered,
or caused to have been delivered, to the Buyer copies of the IP Assignments,
duly executed by Jeff and Nathan.
 

 
4

--------------------------------------------------------------------------------

 
 
(g)          The Seller shall have delivered, or caused to have been delivered,
to the Buyer the following:
 
(i)           A certificate from the Manager of the Seller, in a form reasonably
satisfactory to the Buyer, setting forth the resolutions of the Board of
Directors or manager(s) (if any) and the member(s) of the Seller authorizing the
execution, delivery and performance of this Agreement and all Ancillary
Agreements to be executed, delivered and performed by the Seller in connection
herewith and the taking by the Seller of any and all actions deemed necessary or
advisable to consummate the transactions contemplated hereby;
 
(ii)          Custody, by such means as the Buyer may reasonably request, of the
Tangible Assets, the Inventory, the customer, prospective customer and
supplier/vendor lists of the Subject Business and the Records;
 
(iii)         A recent good standing certificate (or comparable document) for
the Seller issued by the Secretary of State (or comparable office) of the
jurisdiction in which such entity is domiciled;
 
(iv)         The Warranty Bill of Sale, the IP License and Warranty Bill of
Sale, certificates of title (if any) and such other instruments of conveyance as
the Buyer shall reasonably require, each in a form reasonably satisfactory to
the Buyer, duly executed by the Seller, conveying to the Buyer the Subject
Assets, free and clear of all Liens and claims whatsoever other than Permitted
Liens;
 
(v)          The License, duly executed by each of Jeff and Nathan;
 
(vi)         The Assignment and Assumption Agreement, duly executed by the
Seller;
 
(vii)        The Joanne Employment Agreement, duly executed by Joanne;
 
(viii)       The Joanne Restrictive Covenant Agreement, duly executed by Joanne;
 
(ix)          The Nathan Restrictive Covenant Agreement, duly executed by
Nathan;
 
(x)           A recent good standing certificate (or comparable document) for
the Landlord issued by the Secretary of State (or comparable office) of the
jurisdiction in which such entity is domiciled;
 
(xi)          The Lease Termination, duly executed by each of the Seller and the
Landlord;
 
(xii)         The Lease, duly executed by the Landlord;
 

 
5

--------------------------------------------------------------------------------

 
  
(xiii)         An amendment to the Articles of Organization of the Seller, in a
form reasonably acceptable to the Buyer and suitable for filing with the
Wisconsin Department of Financial Institutions, pursuant to which the Seller
shall change its name to a name that does not include the words “Tier
Electronics” or any words confusingly similar to such words (the “Amendment”);
 
(xiv)         A duly executed pay-off letter from each of (A) Hawkeye-Security
Insurance Company, and (B) M&I committing to provide appropriate satisfactions,
termination statements and releases for the Satisfied Liens held by such party,
together with evidence that the obligations underlying the Satisfied Liens held
by such party have been satisfied in full; and
 
(xv)          A certificate dated the Closing Date and executed by the Manager
of the Seller, in a form reasonably satisfactory to the Buyer, certifying that
all conditions set forth in Section 4.1(a), above, have been fully satisfied.
 
(h)          The Seller shall have delivered, or caused to have been delivered,
to the Buyer Parent the following:
 
(i)             The Jeff Employment Agreement, duly executed by Jeff;
 
(ii)            The Jeff Restrictive Covenant Agreement, duly executed by Jeff;
 
(iii)           The Jeff Officer Inducement Option Award Agreements, duly
executed by Jeff;
 
(iv)           The Joanne Officer Inducement Option Award Agreement, duly
executed by Joanne; and
 
(v)           The Nathan Inducement Option Award Agreement, duly executed by
Nathan.
 
4.2.        Conditions Precedent to the Seller’s Obligation.  The obligation of
the Seller to consummate the transactions contemplated hereby is subject to the
satisfaction as of the Closing, or the waiver by the Seller, of each of the
following conditions, and each such condition shall be a covenant of the Buyer
or the Buyer Parent, as the case may be, to the extent that such action is
within the Buyer or the Buyer Parent’s control:
 
(a)          The warranties and representations of the Buyer made in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date; and the Buyer shall have performed in all material respects the
covenants of the Buyer contained in this Agreement required to be performed on
or prior to the Closing.
 
(b)          The Buyer Parent  shall have performed in all material respects the
covenants of the Buyer Parent contained in this Agreement required to be
performed on or prior to the Closing.
 

 
6

--------------------------------------------------------------------------------

 
 
(c)          No Proceeding by any Governmental Body or any other Person shall
have been instituted or threatened which seeks to enjoin, restrain or prohibit,
or which questions the validity or legality of, the transactions contemplated
hereby or which otherwise seeks to affect or could affect the transactions
contemplated hereby or impose damages or penalties upon any party hereto if such
transactions are consummated.
 
(d)          The Buyer Parent shall have filed a listing application with NYSE
Amex relating to the Subject Shares, the Officer Inducement Options and the
Employee Inducement Options, and such listing application shall have been
approved by NYSE Amex.
 
(e)          The Buyer shall have delivered, or caused to have been delivered,
to the Seller the following:
 
(i)           The Note as specified in Section 2.3(a), above;
 
(ii)          A certificate from the Secretary of the Buyer, in a form
reasonably satisfactory to the Seller, setting forth the resolutions of the
Board of Directors of the Buyer authorizing the execution, delivery and
performance of this Agreement and all Ancillary Agreements to be executed,
delivered and performed by the Buyer in connection herewith and the taking by
the Buyer of any and all actions deemed necessary or advisable to consummate the
transactions contemplated hereby;
 
(iii)         A recent good standing certificate (or comparable document) for
the Buyer issued by the Secretary of State (or comparable office) of the
jurisdiction in which such entity is domiciled;
 
(iv)         The Assignment and Assumption Agreement, duly executed by the
Buyer; and
 
(v)          A certificate dated the Closing Date and executed by a duly
authorized officer of the Buyer, in a form reasonably satisfactory to the
Seller, certifying that all conditions set forth in Section 4.2(a), above, have
been fully satisfied.
 
(f)           The Buyer Parent shall have delivered, or caused to have been
delivered, to the Seller the following:
 
(i)           The Collateral Pledge Agreement, duly executed by the Buyer
Parent;
 
(ii)          The Note Guaranty, duly executed by the Buyer Parent;
 
(iii)         Certificate(s) representing the Subject Shares as specified in
Section 2.4, above;
 

 
7

--------------------------------------------------------------------------------

 
 
(iv)         The Registration Rights Agreement, duly executed by the Buyer
Parent;
 
(v)          A certificate from the Secretary of the Buyer Parent, in a form
reasonably satisfactory to the Seller, setting forth the resolutions of the
Board of Directors of the Buyer Parent authorizing the execution of this
Agreement and/or all Ancillary Agreements to be executed, delivered and
performed by the Buyer and/or the Buyer Parent in connection herewith and the
taking by the Buyer and/or the Buyer Parent of any and all actions deemed
necessary or advisable to consummate the transactions contemplated hereby;
 
(vi)         A recent good standing certificate (or comparable document) for the
Buyer Parent issued by the Secretary of State (or comparable office) of the
jurisdiction in which such entity is domiciled; and
 
(vii)        A certificate dated the Closing Date and executed by a duly
authorized officer of the Buyer Parent, in a form reasonably satisfactory to the
Seller, certifying that all conditions set forth in Section 4.2(b), above, have
been fully satisfied.
 
(g)          The Buyer Parent shall have delivered, or caused to have been
delivered, to Jeff the following:
 
(i)            The Jeff Employment Agreement, duly executed by the Buyer Parent;
 
(ii)           The Lease Guaranty, duly executed by the Buyer Parent; and
 
(iii)          The Jeff Officer Inducement Option Award Agreements, duly
executed by the Buyer Parent.
 
(h)          The Buyer shall have delivered, or caused to have been delivered,
to Joanne the following:
 
(i)            The Joanne Employment Agreement, duly executed by the Buyer; and
 
(ii)           The Joanne Officer Inducement Option Award Agreement, duly
executed by the Buyer Parent.
 
(i)           The Buyer shall have delivered, or caused to have been delivered,
to the Landlord the Lease, duly executed by the Buyer.
 
(j)           The Buyer Parent shall have delivered, or caused to have been
delivered, to Nathan the Nathan Inducement Option Award Agreement, duly executed
by the Buyer Parent.
 

 
8

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Warranties and Representations of Seller
 
5.1.        Warranties and Representations. Except as set forth in the
Disclosure Schedules, the Seller hereby warrants and represents to the Buyer on
and as of the Closing Date, which warranties and representations shall survive
the Closing for the period set forth in Section 5.2, below, as follows:
 
5.1.1.     Authority of Seller. The Seller has the right, power and authority to
enter into this Agreement and the Ancillary Agreements to which it is a party
and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance by the Seller of this Agreement and the
Ancillary Agreements to which the Seller is a party have been approved by the
Board of Directors or manager(s) (if any) and member(s) of the Seller. This
Agreement has been, and each Ancillary Agreement to which the Seller is a party
hereto will be, duly and validly executed and delivered by the Seller, and this
Agreement and such Ancillary Agreements are and shall constitute the legal,
valid and binding obligations of the Seller enforceable against the Seller in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.
 
5.1.2.     Corporate Matters. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Wisconsin. The Seller has the power and authority to own or lease its properties
and assets and to carry on all business activities now conducted by it,
including, without limitation, the Subject Business. Schedule 5.1.2 attached
hereto contains a true, correct and complete list of all current and former
Subsidiaries of the Seller. The Seller is duly qualified to do business as a
foreign entity and is in good standing in each jurisdiction in which the nature
of its business or the ownership, leasing or holding of its assets makes such
qualification necessary, except where the failure to be so qualified or to be in
good standing would not, individually or in the aggregate, reasonably be
expected to impact materially the Subject Business. Schedule 5.1.2 contains a
true, complete and correct list of all jurisdictions in which the Seller is
qualified to do business as a foreign limited liability company.
 
5.1.3.     No Conflict. Neither the execution, delivery and performance by the
Seller of this Agreement or any of the Ancillary Agreements to which the Seller
is a party nor the consummation or performance of any of the transactions
contemplated hereby or thereby will, directly or indirectly: (a) contravene,
conflict with, or result in a breach or violation of any provision of the
Articles of Organization or operating agreement of the Seller; (b) contravene,
conflict with, or result in a breach or violation of, or give any Governmental
Body or other Person the right to challenge any of the transactions contemplated
hereby or to exercise any remedy or obtain relief under, any Legal Requirement
or any Order to which the Seller, the Subject Business or the Subject Assets may
be subject; (c) assuming all Consents are obtained, contravene, conflict with,
or result in a breach or violation of any provision of, or give any Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate or modify, any Applicable
Contract; (d) contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by the Seller or that otherwise relates to the Subject Business or
any of the Subject Assets; or (e) result in the imposition of any Lien, claim or
restriction upon or with respect to any of the Subject Assets. No action,
consent, approval, Order or authorization of, or registration, declaration or
filing with, any Governmental Body or other Person, including, without
limitation, any labor organization pursuant to any labor or collective
bargaining agreement, is required to be obtained or made in connection with the
execution and delivery by the Seller of this Agreement and the Ancillary
Agreements to which the Seller is a party or the consummation by the Seller of
the transactions contemplated hereby and thereby.
 

 
9

--------------------------------------------------------------------------------

 
 
5.1.4.     Title to and Condition of Assets.  The Seller has good and valid
title to all of the Subject Assets, tangible and intangible, free and clear of
all Liens and claims whatsoever other than Permitted Liens and Satisfied Liens
that will be paid prior to Closing.  The Subject Assets consist of all of the
material assets employed in the operation of the Subject Business except the
Excluded Assets, the Leased Real Property and equipment and other personal
property leased by the Seller.  All of the Tangible Assets are sold in “as is”
condition.  The Subject Assets are sufficient for the operation of the Subject
Business in the Ordinary Course of Business as presently being conducted and are
suitable for the purpose for which they are being used, in each case, in all
material respects.  Schedule 5.1.4 attached hereto contains a true, correct and
complete list of all equipment and other personal property leased by the Seller
and included within the Seller’s assets, all of which such property is in the
condition required of such property by the terms and conditions of the lease
applicable thereto in all material respects.  The Inventory reflected on the
Financial Statements has been manufactured and/or purchased in the Ordinary
Course of Business consistent in quality and quantity with past practices of the
Seller, is not damaged, obsolete or out of specification and is of a quality and
quantity usable and salable in the Ordinary Course of Business, net of any
applicable reserves to be reflected on the Estimated Closing Date Balance
Sheet.  Buyer acknowledges that Seller may maintain a small quantity of damaged,
obsolete or out of specification Inventory on Seller’s premises which is not
reflected on the Financial Statements.  All accounts receivable of the Seller
arose from bona fide transactions in the Ordinary Course of Business and are
good and collectible within one hundred twenty (120) days after the Closing Date
in the Ordinary Course of Business at the aggregate recorded amount thereof, net
of any applicable reserves for doubtful accounts to be reflected on the
Estimated Closing Date Balance Sheet.  There is no contest, claim or right of
set-off, other than returns in the Ordinary Course of Business, under any
Contract with any obligor of an account receivable of the Seller’s business
relating to the amount or validity of such account receivable.  Any accounts
receivable of Buyer Parent shall not be included in this representation and
warranty.
 
5.1.5.     Real Property.  The Seller does not own or lease any real property in
connection with the operation of its business other than the real property owned
by the Landlord and located at N94W14588 Garwin Mace Dr., Menomonee Falls, WI
53051 (together with any buildings or other improvements located thereon, the
“Leased Real Property”).  Jeff is owner of all of the issued and outstanding
membership interests in the Landlord.  There is no Proceeding pending or, to the
Seller’s Knowledge, threatened with respect to the Leased Real Property.  There
is no existing or, to the Seller’s Knowledge, threatened Order requiring repair,
alteration or correction of any existing condition affecting the Leased Real
Property.
 

 
10

--------------------------------------------------------------------------------

 
 
5.1.6.     Proceedings; Orders.  There is no Proceeding pending or, to the
Seller’s Knowledge, threatened against the Seller. The Seller is not subject to
any Order.  To the Seller’s Knowledge, no event has occurred or circumstances
exist that may give rise or serve as a basis for the commencement of any such
Proceeding, including, but not limited to, any action to prohibit the
transactions contemplated by this Agreement.
 
5.1.7.     Intellectual Property.
 
(a)           Schedule 5.1.7(a)(i) attached hereto contains a complete list
(specifying the owner thereof and the registration or application number
therefor) of each of the following which are owned by the Seller and/or used by
the Seller in the operation of the Subject Business: (i) all U.S. and foreign
issued patents and pending applications relating to any inventions, and all
reissues, divisions, continuations, continuations-in-part and extensions
thereof; (ii) all U.S. and foreign registered trademarks, registered service
marks, trademark applications and service mark applications, and all renewals
and extensions thereof; (iii) all U.S. and foreign registered copyrights and
copyright applications, and all renewals and extensions thereof; and (iv) all
domain name registrations (collectively, the “Registered Intellectual
Property”).  The Registered Intellectual Property, together with all common law
trademarks, service marks, copyrights, licenses, logos, trade names (including,
but not limited to, “Tier” and “Tier Electronics”) and trade dress owned by the
Seller and/or used by the Seller in the operation of the Subject Business, all
content contained or stored in or displayed by the websites covered by the
domain name registrations listed on Schedule 5.1.7(a)(i), all other inventions
(whether or not patentable and whether or not reduced to practice), trade
secrets, methods, processes, techniques, formulae, technical information,
know-how, research and development information, product designations, quality
standards, production protocols, product specifications, improvements,
blue-prints, architectural and other drawings, designs, plans and Software owned
by the Seller and/or used by the Seller in the operation of the Subject Business
and all other similar intellectual property rights or interests which are owned
by the Seller and/or used by the Seller in the operation of the Subject
Business, including, without limitation, the Database Program and any such items
specified on Schedule 5.1.7(a)(ii) attached hereto, shall hereinafter
collectively be referred to as the “Intellectual Property”.  The Seller has made
available to the Buyer prior to the Closing Date true, correct and complete
copies of all Registered Intellectual Property, and has made available to the
Buyer prior to the Closing Date true, correct and complete copies of all other
written documentation evidencing ownership and prosecution (if applicable) of
each such item of Registered Intellectual Property.
 
(b)           Schedule 5.1.7(b) attached hereto contains a complete list of: (i)
all licenses or other Contracts granted by the Seller which create rights in any
third Person regarding any item of the Intellectual Property; and (ii) all
licenses or other Contracts granted to the Seller (excluding shrink-wrap,
click-wrap, click-through or other similar Contracts with respect to
off-the-shelf or personal computer software) which create rights in the Seller
regarding any intellectual property rights owned by any third Person
(hereinafter individually referred to as an “IP Contract” and collectively
referred to as “IP Contracts”).
 

 
11

--------------------------------------------------------------------------------

 
 
(c)           The Seller owns or has a valid and enforceable right to use in the
Ordinary Course operation of the Subject Business all Intellectual Property,
free and clear of all Liens other than Permitted Liens.  No current or former
employee, officer or consultant of the Seller has any right, title or interest
in or to any of the Intellectual Property other than the Database Program.  With
the exception of the Database Program, all Intellectual Property developed by or
on behalf of the Seller and owned or purported to be owned by the Seller was
developed by employees or consultants who have executed written agreements
assigning exclusive rights in and to such developed and owned Intellectual
Property to the Seller.
 
(d)           The Seller has paid all fees required to be paid as of the Closing
Date to maintain validly the Registered Intellectual Property.  All
registrations for the Registered Intellectual Property are in force and have not
been abandoned, and all applications for the Registered Intellectual Property
are active and currently pending.
 
(e)           There are no existing or, to the Seller’s Knowledge, threatened
claims or Proceedings by any Person relating to the use by the Seller of the
Intellectual Property, challenging its ownership of the same or challenging the
validity or enforceability of the same.  None of the Intellectual Property is
subject to any outstanding Order, written restriction, undertaking or agreement
limiting the scope or use of the Intellectual Property or declaring any of it
abandoned, invalid or unenforceable.
 
(f)           (i) The Seller is not infringing, misappropriating or otherwise
violating in any material respect the intellectual property rights of any other
Person; (ii) the Seller has not received any complaint, claim or other notice
alleging that the operation of the Subject Business or any of the Intellectual
Property is infringing, misappropriating or otherwise violating the intellectual
property rights of any other Person; and (iii) to the Seller’s Knowledge, no
other Person is infringing, misappropriating or otherwise violating the
Intellectual Property.
 
(g)           The Seller has taken all commercially reasonable steps to maintain
the confidentiality of its trade secrets, and, to the Seller’s Knowledge, none
of such trade secrets have been disclosed to any third Person except pursuant to
written confidentiality obligations.
 
(h)           Schedule 5.1.7(h) attached hereto lists all non-disclosure
agreements or similar confidentiality agreements between the Seller and any
shareholders, officers, directors, employees or other Persons given access by
the Seller to trade secrets and/or other confidential information owned by or
licensed to the Seller and used in the operation of the Subject Business.
 
(i)            Except for the IP Contracts, the Seller has not granted any
license, franchise, permit or other right (including covenants not to sue) to
any third Person to use any of the Intellectual Property.  Schedule 5.1.7(i)
attached hereto lists all licenses, franchises, permits or other rights
(including covenants not to sue) granted by the Member and/or Nathan to any
third Person to use the Database Program.
 

 
12

--------------------------------------------------------------------------------

 
 
(j)           Each item of Intellectual Property will, immediately subsequent to
the Closing, be owned by the Buyer or available for use on such terms as are
identical to those pursuant to which such Intellectual Property is owned or
available for use by the Seller immediately prior to the Closing.
 
5.1.8.     Financial Statements.  The Financial Statements attached hereto as
Schedule 5.1.8 (a) fairly present the financial condition of the Subject
Business on the dates designated thereon and the results of operations for the
period designated therein, and (b) were prepared from, and are consistent with,
the Records.
 
5.1.9.     Taxes.  All Tax returns, reports and forms required to be filed by
the Seller prior to the Closing Date have been timely and properly filed, are
true, correct and complete and properly reflect the Tax liability of the Subject
Business.  The Seller has not requested any extension of time within which to
file returns in respect of any Taxes or waived any statute of limitations in
respect of Taxes.  No claim has ever been made by a Governmental Body in a
jurisdiction where the Seller does not file Tax returns, reports or forms that
the Seller is or may be subject to taxation by that jurisdiction.  All Taxes and
withholding amounts due and payable by the Seller prior to the Closing (whether
or not shown on any Tax return) will have been paid in full prior to the Closing
or will be accrued by the Seller on the Estimated Closing Date Balance
Sheet.  The Seller has withheld and paid over all Taxes required to have been
withheld and paid over, and complied with all information reporting and backup
withholding requirements, including maintenance of required records with respect
thereto, in connection with amounts paid or owing to any employee, creditor,
independent contractor or other third party.  There are no pending or, to the
Seller’s Knowledge, threatened audits, investigations or claims for or relating
to any liability in respect of Taxes and there are no matters under discussion
with any Governmental Bodies with respect to Taxes that are likely to result in
any Tax Lien upon any of the Subject Assets.  No Tax Liens have been filed on
any asset owned by the Seller.
 
5.1.10.   No Undisclosed Liabilities.  There are no commitments, liabilities or
obligations relating to the Subject Business, whether known or unknown, accrued
or unaccrued, absolute, contingent or otherwise, including, without limitation,
guaranties by the Seller of the liabilities of third parties for which specific
and adequate provisions have not been made on or noted in the Financial
Statements.
 
5.1.11.   Contracts and Other Agreements.  Schedule 5.1.11 attached hereto sets
forth a true, correct and complete list of all Applicable Contracts.  True,
correct and complete copies (or memoranda describing each with respect to oral
agreements or plans) of each of the Assumed Contracts, and all amendments and
modifications thereof, have been made available to the Buyer prior to the
Closing Date.  Each Assumed Contract is valid, binding and in full force and
effect in accordance with its terms.  Neither the Seller nor, to the Seller’s
Knowledge, any other Person who is a party to any Assumed Contract is in breach
or default under any Assumed Contract (with or without the lapse of time, or the
giving of notice, or both).  The Seller has not given or received from any other
Person any notice or other communication regarding any actual, alleged, possible
or potential violation or breach of, or default under, any Assumed Contract or
any termination or possible termination thereof.  There are no, and since June
30, 2010 there have not been any, renegotiations of or attempts to renegotiate
any material amounts paid or payable to the Seller under any Assumed
Contract.  Except as set forth on Schedule 5.1.11, to the Knowledge of the
Seller, no Assumed Contract is for a sales price that would result in a loss to
the Subject Business (after giving effect to full amortization of overhead and
selling, general and administrative expenses).
 

 
13

--------------------------------------------------------------------------------

 
 
5.1.12.   Product Warranties.  All products and services manufactured and/or
sold by the Seller (and the delivery thereof) prior to the Closing Date have
been in material conformity with all applicable contractual commitments and all
expressed or implied warranties.  Since June 30, 2010, no claim for product
liability has been asserted against the Seller, and, to the Knowledge of the
Seller, there are no facts, conditions or circumstances that could reasonably be
expected to give rise to any such claims other than standard warranty claims not
exceeding, in the aggregate, Three Hundred Sixty-Nine Thousand Dollars
($369,000).  In computing the amounts of such claims, no cost shall be allocated
to work performed by Jeff, Joanne and Nathan, and the cost of all other
employees shall be calculated at actual cost to Buyer (including overhead but
excluding profit) and not at Buyer’s standard employee rate to
customers.  Copies of the standard terms and conditions of sale, delivery or
lease of the Seller (including all warranty provisions) are attached hereto as
Schedule 5.1.12.
 
5.1.13.   Employees.  Schedule 5.1.13 attached hereto contains:
 
(a)           A list of all handbooks, manuals, contracts, policies and/or
procedures relating to the employees of the Seller, true, correct and complete
copies of which have been made available to the Buyer prior to the date hereof;
and
 
(b)           A list of all employees of the Seller, together with their job
titles and current rates of salary, wages or commissions.
 
5.1.14.   Labor Practices.
 
(a)           The Seller is in material compliance with all Legal Requirements
applicable to the Seller’s employees, including, but not limited to, Legal
Requirements relating to employment discrimination, family, medical and/or other
employee leave, employee welfare and benefits and labor standards.  There are no
pending or, to the Seller’s Knowledge, threatened claims, charges, complaints,
causes of action, demands or liabilities by any past or present employee of the
Seller, including, without limitation, that such employee was subject to a
wrongful discharge, any unlawful employment discrimination or unlawful
harassment by the Seller or its management, a breach of contract (whether
written or oral, express or implied) or tortious conduct of any type.
 
(b)           To the Knowledge of the Seller, the Seller is in material
compliance with the Federal Occupational Safety and Health Act, the regulations
promulgated thereunder and all other applicable Legal Requirements relating to
the safety of employees or the workplace or relating to the employment of labor,
including, without limitation, any provisions thereof relating to wages,
bonuses, collective bargaining, equal pay and the payment of social security and
other payroll taxes.  No Proceedings are pending before any Governmental Body
relating to labor or employment matters, and there is no pending investigation
by any Governmental Body or, to the Knowledge of the Seller, threatened claim by
any such Governmental Body or other Person relating to labor or employment
matters.
 

 
14

--------------------------------------------------------------------------------

 
 
(c)           The Seller is not a party to any Contract with any union, labor
organization, employee group, or other similar Person which affects the labor or
employment of employees of the Seller, including, but not limited to, any
collective bargaining agreements or labor contracts.  To the Seller’s Knowledge,
none of the employees of the Seller are in the process of being organized by or
into any other labor unions or organizations.  The Seller has not agreed to
recognize any union or other collective bargaining unit, and no union or
collective bargaining unit has been certified as representing any employees of
the Seller.  Since June 30, 2010, the Seller has not been subject to a strike,
slowdown or other work stoppage, and, to the Seller’s Knowledge, there are no
strikes, slowdowns or work stoppages threatened against the Seller.
 
(d)           The execution of this Agreement and the consummation of the
transactions contemplated by this Agreement will not result in any breach or
other violation of any employment agreement, consulting agreement, labor or
collective bargaining agreement or any other labor-related agreement to which
the Seller is a party.
 
5.1.15.   Employee Benefit Plans.
 
(a)           Schedule 5.1.15 attached hereto contains a true, correct and
complete list of all Plans.  Neither the Seller nor any ERISA Affiliate has a
formal plan or commitment, whether legally binding or not, to create any
additional Plan or modify or change any existing Plan.
 
(b)           No Plan is or has been a “multiemployer plan” (within the meaning
of Section 3(37) of ERISA), a “multiple employer plan” (within the meaning of
Section 413 of the Code) or a “multiple employer welfare arrangement” (within
the meaning of Section 3(40) of ERISA), and neither the Seller nor any ERISA
Affiliate has any actual or potential liability under any such provision (or
related provision) of ERISA or the Code.
 
(c)           No Plan is or has been covered by Title IV of ERISA, Section 302
of ERISA or Section 412 or 430 of the Code, and neither the Seller nor any ERISA
Affiliate has any actual or potential liability under any such provision (or
related provision) of ERISA or the Code.
 
(d)           Full payment has been made of all amounts which the Seller or any
ERISA Affiliate is required to pay with respect to each Plan for the most recent
plan year thereof ended prior to the Closing Date, and all such amounts payable
with respect to the portion of the current plan year will be paid by the Seller
on or prior to the Closing Date or will be accrued by the Seller on the Closing
Date Balance Sheet.
 
(e)           Each of the Plans conforms to, and has been operated and
administered in accordance with, all applicable Legal Requirements, including,
but not limited to, ERISA and the Code.
 

 
15

--------------------------------------------------------------------------------

 
 
(f)           The Buyer shall not be obligated under any Plan and shall not be
or become liable for any debt or liability of the Seller, any Plan or any third
party relating to any of the Plans.
 
5.1.16.   Events Since December 31, 2009. Since December 31, 2009, the Seller
has operated the Subject Business in the Ordinary Course of Business, has used,
preserved and maintained its assets on a basis consistent with past practices,
has maintained its books, accounts and records in the usual manner and on a
basis consistent with past practices.
 
5.1.17.   Insurance. The Seller maintains policies of fire and casualty,
liability and other forms of insurance and bonds in such amounts, with such
deductibles, and against such risks and losses as are commercially reasonable
for the Subject Business and the Subject Assets, all of which are valid,
outstanding and enforceable. A true, correct and complete list of all such
insurance and bonds currently maintained by the Seller is attached hereto as
Schedule 5.1.17. Schedule 5.1.17 attached hereto also sets forth all property
damage, personal injury, workers’ compensation, products liability or other
claims that have been made against the Seller or the Seller’s insurance policies
since June 30, 2010, or which are pending against the Seller or the Seller’s
insurance policies or, to the Seller’s Knowledge, threatened against the Seller
or any of the Seller’s insurance policies.
 
5.1.18.   Environmental Matters.
 
(a)           The Seller has not received any notice from any Governmental Body
or any third party notifying of (i) any Hazardous Substances which are present
on or have been generated, treated, stored, handled or removed from, or disposed
of on, the Leased Real Property, in violation of Environmental Laws, (ii) any
Hazardous Substance which has migrated on, in, under, above or to the Leased
Real Property from any adjacent property or which has migrated, emanated or
originated from the Leased Real Property onto any other property, or (iii) any
actual or potential liability, responsibility or obligation arising out of or
relating to any Environmental Law with respect to the Seller or the Leased Real
Property.
 
(b)           The Seller has obtained all necessary Governmental Authorizations
required for the operation of the Subject Business and the use of the Leased
Real Property required by any Environmental Law.
 
(c)           The Seller and the Subject Assets are, and, to the Knowledge of
the Seller, at all times in the past have been, and the Leased Real Property is,
and, to the Knowledge of the Seller, at all times during the Seller’s use
thereof has been, in compliance with all Environmental Laws and with all
Governmental Authorizations issued in connection with the operation of the
Subject Business and the Seller’s use of the Leased Real Property.
 
(d)           No Environmental Claim with respect to the Seller or the Leased
Real Property is pending or, to the Knowledge of the Seller, threatened.
 
(e)           Schedule 5.1.18 attached hereto contains a true, correct and
complete list of all Environmental Claims, reports, studies, assessments and
audits or the like in the possession or control of the Seller with respect to
any environmental matter associated with the Subject Business, the Leased Real
Property or any of the Subject Assets (complete copies of which have been
provided to the Buyer).
 

 
16

--------------------------------------------------------------------------------

 
 
(f)           No action or failure to act by the Seller has occurred with
respect to the Leased Real Property which, with the passage of time, the giving
of notice, or both, would constitute a violation of any Environmental Law.
 
(g)           To the Seller’s Knowledge, the Subject Assets are not required to
be upgraded, modified or replaced to be in compliance with any Environmental
Law.
 
5.1.19.   Compliance With Legal Requirements; Governmental Authorizations.  The
Seller has materially complied with each Legal Requirement that is applicable to
it for the conduct or operation of the Subject Business, the ownership or use of
the Subject Assets and the leasing and use of the Leased Real Property.  No
event has occurred that would or, to the Knowledge of the Seller, circumstances
exist (with or without notice or lapse of time) that may constitute or result in
a material violation by the Seller of, or failure on the part of the Seller to
comply with, any Legal Requirement.  The Seller has not received a notice or
other communication from any Governmental Body or any other Person regarding any
actual, alleged, possible or potential violation of, or failure to comply with,
any Legal Requirement.  Schedule 5.1.19 attached hereto contains a complete and
accurate list of each Governmental Authorization that is held by the
Seller.  Each such Governmental Authorization is valid and in full force and
effect.  The Seller has complied with all of the terms and requirements of each
Governmental Authorization identified or required to be identified on
Schedule 5.1.19.  No event has occurred that would or, to the Knowledge of the
Seller, circumstances exist that may (with or without notice or lapse of time)
(a) constitute or result directly or indirectly in a violation of or a failure
to comply with a term or requirement of any Governmental Authorization, or (b)
result directly or indirectly in the revocation, withdrawal, suspension,
cancellation or termination of, or modification to, any Governmental
Authorization.  The Seller has not received any notice or other communication
from any Governmental Body or any other Person regarding (i) any actual,
alleged, possible or potential violation of or failure to comply with any term
or requirement of any Governmental Authorization, or (ii) any actual, proposed,
possible or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to any Governmental Authorization.  The
Governmental Authorizations listed on Schedule 5.1.19 constitute all of the
Governmental Authorizations necessary to permit the Seller to conduct and
operate lawfully the Subject Business in the manner in which it is currently
conducted and to permit the Seller to own and use the Subject Assets in the
manner in which it currently owns and uses such assets.
 
5.1.20.   Customers; Suppliers.  Schedule 5.1.20 attached hereto sets forth an
Invoice Register and an Items Purchased from Vendors List, each dated January 1,
2008 to December 31, 2010, which collectively represent a materially accurate
list of all invoiced customers and suppliers during the time period
specified.  Except as set forth on Schedule 5.1.20, the Seller has no reason to
believe nor has received any notice or indication (whether written or oral) of
the intention of any material supplier of the Seller to cease doing business or
to reduce in any material respect the business transacted with the Seller or to
terminate or modify any Contracts with the Seller (whether upon consummation of
the transactions contemplated hereby or otherwise).  Schedule 5.1.20 also sets
forth, with respect to each of the last four (4) calendar years of the Seller, a
list of the twenty (20), fourteen (14), thirteen (13) or nine (9), as the case
may be, largest customers of the Seller (based on dollar amounts purchased from
the Seller) for each such calendar year and the dollar amount derived from each
of them during such calendar year, and, except as set forth on Schedule
5.1.20, the Seller has no reason to believe nor has received any notice or
indication (whether written or oral) of the intention of any of such customers
to cease doing business or to reduce in any material respect the business
transacted with the Seller or to terminate or modify any Contracts with the
Seller (whether upon consummation of the transactions contemplated hereby or
otherwise).
 

 
17

--------------------------------------------------------------------------------

 
 
5.1.21.   Backlog.  Schedule 5.1.21 attached hereto sets forth a complete and
accurate list of the total backlog of orders of the Subject Business with firm
delivery dates as of the Closing Date.  Such backlog consists of orders for
products or services which are typical of the types of products and services
manufactured and sold or performed by the Seller in its operation of the Subject
Business in the Ordinary Course of Business as presently conducted.
 
5.1.22.   Accounts Payable.  All accounts payable and accrued expenses of the
Seller have been incurred and, to the extent paid prior to the Closing, have
been paid in the Ordinary Course of Business consistent with past business
practices.
 
5.1.23.   Brokers; Agents.  The Seller has not dealt with any agent, finder,
broker or other representative in any manner which could result in the Buyer
being liable for any fee or commission in the nature of a finder’s fee or
originator’s fee in connection with the subject matter of this Agreement.
 
5.1.24.   Relationships with Related Parties.  Except as set forth on Schedule
5.1.24 attached hereto, neither any member or officer of the Seller nor any
Affiliate of any such member or officer (a) has, or has had, any interest in any
property being used in or pertaining to the Subject Business, (b) is, or has
owned an equity interest or any other financial or profit interest in, a Person
that has (i) had business dealings or a material financial interest in any
transaction with the Seller, or (ii) engaged in competition with the Seller with
respect to any line of products or services of the Seller, or (c) is a party to
any Contract with, or has any claim or right against, the Seller.
 
5.1.25.   Outstanding Indebtedness.  As of the Closing Date, the Seller shall
have no outstanding indebtedness for borrowed money other than the DTI
Indebtedness, the M&I Indebtedness, accounts payable and accrued expenses
incurred in the Ordinary Course of Business and other indebtedness, as reflected
on Schedule 5.1.25 attached hereto, to be paid in full by the Seller in the
Ordinary Course of Business.  In addition, as of the Closing Date, all
indebtedness owed to the Seller by the Member or any Affiliate of the Member
will have been paid in full or otherwise released on terms and conditions
satisfactory to the Buyer.
 
5.1.26.   Securities Laws.
 
(a)           Purchase Entirely for Own Account.  The Subject Shares are being
acquired by the Seller for investment for the Seller’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and the Seller has no present intention of selling, granting any
participation in, or otherwise distributing the same.  The Seller further
represents that it does not presently have any contract, undertaking, agreement
or arrangement with any Person to sell, transfer or grant any participation with
respect to any of the Subject Shares.
 

 
18

--------------------------------------------------------------------------------

 
 
(b)           Investment Experience.  The Seller is an “accredited investor” as
defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”).  The Seller is aware of the Buyer Parent’s business affairs
and financial condition and has had access to and has acquired sufficient
information about the Buyer Parent to reach an informed and knowledgeable
decision to acquire the Subject Shares.  The Seller has such business and
financial experience as is required to give it the ability to protect its own
interests in connection with the purchase of the Subject Shares.
 
(c)           Ability to Bear Risk.  The Seller is able to bear the economic
risk of its investment in the Subject Shares for an indefinite period of time,
and the Seller understands that the Subject Shares have not been registered
under the Securities Act and cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is available.  The
Seller acknowledges that it could bear a complete or significant loss of its
investment in the Subject Shares.
 
(d)           Restricted Securities.  The Seller understands that the Subject
Shares are “restricted” under applicable U.S. federal and state securities laws
inasmuch as they are being acquired from the Buyer Parent in a transaction not
involving a public offering and that, pursuant to these laws and applicable
regulations, the Seller must hold the Subject Shares indefinitely unless they
are registered with the Securities and Exchange Commission (the “SEC”), and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  The Seller further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including the timing and manner of sale, the
holding period for the Subject Shares, and on requirements relating to the Buyer
Parent which are outside of the Seller’s control, and which the Buyer Parent is
under no obligation and may not be able to satisfy.  In this connection, the
Seller represents that it is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.
 
(e)           Legends.  The Seller understands that the Subject Shares, and any
securities issued in respect thereof or exchange therefor, may bear the
following legends:
 
(i)           “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.”
 

 
19

--------------------------------------------------------------------------------

 
 
(ii)           Any legend required by the Blue Sky laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
 
5.2.        Warranties Survive Closing.  Notwithstanding any investigation by or
information supplied to the Buyer, the warranties and representations of the
Seller contained in this Agreement or in any certificate delivered pursuant
hereto shall be true and correct on the Closing Date and shall survive the
Closing for a period of eighteen (18) months after the Closing Date; provided,
that (a) the warranties and representations contained in Section 5.1.1
(Authority of Seller), Section 5.1.2 (Corporate Matters) and the first sentence
of Section 5.1.4 (Title to and Condition of Assets), above, and any warranties
and representations fraudulently made or intentionally misrepresented shall
survive the Closing and continue in full force and effect indefinitely, (b) the
warranties and representations contained in Section 5.1.9 (Taxes) and Section
5.1.15 (Employee Benefit Plans), above, shall survive the Closing and continue
in full force and effect until the date that is sixty (60) days after the
underlying obligation is barred by the applicable period of limitation under the
Legal Requirements relating thereto (as such period may be extended by waiver),
and (c) the warranties and representations contained in Section 5.1.18
(Environmental Matters), above, shall survive the Closing and continue in full
force and effect for a period of thirty-six (36) months after the Closing
Date.  Any claim for indemnification under clause (a) of Section 11.1, below,
made in writing prior to the expiration of such applicable survival period, and
the rights of indemnity with respect thereto, shall survive such expiration
until resolved or judicially determined; and any such claim not so made in
writing prior to the expiration of such applicable survival period shall be
deemed to have been waived.
 
ARTICLE VI
 
Warranties and Representations of Member
 
6.1.        Warranties and Representations.  Except as set forth in the
Disclosure Schedules, the Member hereby warrants and represents to the Buyer and
the Buyer Parent on and as of the Closing Date, which warranties and
representations shall survive the Closing for the period set forth in
Section 6.2, below, as follows:
 
6.1.1.     Authority of Member.  Such Member has the right, power and authority
to enter into this Agreement and the Ancillary Agreements to which such Member
is a party and to consummate the transactions contemplated hereby and
thereby.  This Agreement has been, and each Ancillary Agreement to which such
Member is a party hereto will be, duly and validly executed and delivered by
such Member, and this Agreement and such Ancillary Agreements are and shall
constitute the legal, valid and binding obligations of such Member enforceable
against such Member in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.
 

 
20

--------------------------------------------------------------------------------

 
 
6.1.2.     No Conflict.  Neither the execution, delivery and performance by such
Member of this Agreement or any of the Ancillary Agreements to which such Member
is a party nor the consummation or performance of any of the transactions
contemplated hereby or thereby will, directly or indirectly: (a) contravene,
conflict with, or result in a breach or violation of, or give any Governmental
Body the right to challenge any of the transactions contemplated hereby or to
exercise any remedy or obtain relief under, any Legal Requirement or any Order
to which such Member may be subject; or (b) contravene, conflict with, or result
in a breach or violation of any provision of, or give any Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify, any material Contract to
which such Member is subject.  No action, consent, approval, Order or
authorization of, or registration, declaration or filing with, any Governmental
Body is required to be obtained or made in connection with the execution and
delivery by such Member of this Agreement and the Ancillary Agreements to which
such Member is a party or the consummation by such Member of the transactions
contemplated hereby and thereby.
 
6.1.3.     Brokers; Agents.  Such Member has not dealt with any agent, finder,
broker or other representative in any manner which could result in the Buyer
being liable for any fee or commission in the nature of a finder’s fee or
originator’s fee in connection with the subject matter of this Agreement.
 
6.2.        Warranties Survive Closing.  Notwithstanding any investigation by or
information supplied to the Buyer and the Buyer Parent, the warranties and
representations of the Member contained in this Agreement or in any certificate
delivered pursuant hereto shall be true and correct on the Closing Date and
shall survive the Closing for a period of eighteen (18) months after the Closing
Date; provided, that the warranties and representations contained in
Section 6.1.1 (Authority of Member), above, and any warranties and
representations fraudulently made or intentionally misrepresented shall survive
the Closing and continue in full force and effect indefinitely.  Any claim for
indemnification under clause (a) of Section 11.1, below, made in writing prior
to the expiration of such applicable survival period, and the rights of
indemnity with respect thereto, shall survive such expiration until resolved or
judicially determined; and any such claim not so made in writing prior to the
expiration of such applicable survival period shall be deemed to have been
waived.
 
ARTICLE VII
 
Warranties and Representations of Buyer
 
7.1.        Warranties and Representations.  The Buyer hereby warrants and
represents to the Seller on and as of the Closing Date, which warranties and
representations shall survive the Closing for the period set forth in
Section 7.2, below, as follows:
 
7.1.1.     Authority of Buyer.  The Buyer has the right, power and authority to
enter into this Agreement and the Ancillary Agreements which the Buyer is a
party to and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance by the Buyer of this Agreement
and the Ancillary Agreements to which the Buyer is a party have been approved by
the Board of Directors of the Buyer.  This Agreement has been, and each
Ancillary Agreement to which the Buyer is a party will be, duly and validly
executed and delivered by the Buyer, and this Agreement and such Ancillary
Agreements are and shall constitute the legal, valid and binding obligations of
the Buyer enforceable against the Buyer in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity.
 

 
21

--------------------------------------------------------------------------------

 
 
7.1.2.     Corporate Matters.  The Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Wisconsin.  The Buyer has the power and authority to own or lease its properties
and assets and to carry on all business activities now conducted by it.
 
7.1.3.     No Conflict.  Neither the execution, delivery and performance by the
Buyer of this Agreement or any of the Ancillary Agreements to which the Buyer is
a party nor the consummation or performance of any of the transactions
contemplated hereby or thereby will, directly or indirectly: (a) contravene,
conflict with, or result in a breach or violation of any provision of the
Articles of Organization of the Buyer; (b) contravene, conflict with, or result
in a breach or violation of, or give any Governmental Body or other Person the
right to challenge any of the transactions contemplated hereby or to exercise
any remedy or obtain relief under, any Legal Requirement or any Order to which
the Buyer may be subject; or (c) contravene, conflict with, or result in a
breach or violation of any provision of, or give any Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify, any material Contract to
which the Buyer is subject.  No action, consent, approval, Order or
authorization of, or registration, declaration or filing with, any Governmental
Body or other Person is required to be obtained or made in connection with the
execution and delivery by the Buyer of this Agreement and the Ancillary
Agreements to which the Buyer is a party or the consummation by the Buyer of the
transactions contemplated hereby and thereby.
 
7.2.        Warranties Survive Closing.  Notwithstanding any investigation by or
information supplied to the Seller, the warranties and representations of the
Buyer contained in this Agreement or in any certificate delivered pursuant
hereto shall be true and correct on the Closing Date and shall survive the
Closing for a period of eighteen (18) months after the Closing Date; provided,
that the warranties and representations contained in Section 7.1.1 (Authority of
Buyer) and Section 7.1.2 (Corporate Matters), above, and any warranties and
representations fraudulently made or intentionally misrepresented shall survive
the Closing and continue in full force and effect indefinitely.  Any claim for
indemnification under clause (a) of Section 11.2, below, made in writing prior
to the expiration of such applicable survival period, and the rights of
indemnity with respect thereto, shall survive such expiration until resolved or
judicially determined; and any such claim not submitted in writing prior to the
expiration of such survival period shall be deemed to have been waived.
 

 
22

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
Disclosure Schedules and Exhibits
 
Any reference to a section or subsection in the Disclosure Schedules and/or the
Exhibits attached hereto refers to the sections and subsections of this
Agreement, unless the context requires otherwise; provided, however, a
particular matter disclosed in any section or subsection of the Disclosure
Schedules or the Exhibits attached hereto that a reasonable buyer would infer,
based on the location and express content of such disclosure, qualifies another
section or subsection of this Agreement shall also be deemed to qualify such
other section or subsection of this Agreement.  All capitalized terms used in
the Disclosure Schedules and the Exhibits attached hereto and not otherwise
defined therein shall have the same meanings as are ascribed to such terms in
this Agreement.  The Disclosure Schedules and the Exhibits attached hereto shall
not vary, change or alter the literal meaning of the warranties and
representations of the Seller and the Member contained in this Agreement, other
than creating exceptions thereto which are directly responsive to the language
of the warranties and representations contained in this Agreement.
 
ARTICLE IX
 
Covenants
 
The Seller, the Member, the Buyer and the Buyer Parent covenant and agree as
follows:
 
9.1.        Releases.
 
(a)           The Buyer covenants and agrees to obtain, within ninety (90) days
after the Closing Date, a full release of the Seller, the Member, Joanne, the
Landlord, the Member’s residence, the Leased Real Property, the Intellectual
Property, the Server, the Customer and Supplier Lists and any other collateral
owned by the Seller, the Member,  Joanne and/or the Landlord from all liability,
obligations and personal guaranties related to or the result of the DTI
Indebtedness.  To clarify the foregoing, the release described above shall not
apply to any collateral owned by the Seller, the Member, Joanne and/or the
Landlord solely securing any mortgage indebtedness on the Member’s residence or
the Leased Real Property and not cross-collateralized with the DTI Indebtedness.
 
(b)           The Buyer covenants and agrees to obtain, within thirty (30) days
after the Closing Date, a full release of the Seller, the Member, Joanne, the
Landlord, the Member’s residence, the Leased Real Property, the Intellectual
Property, the Server, the Customer and Supplier Lists and any other collateral
owned by the Seller, the Member,  Joanne and/or the Landlord from all liability,
obligations and personal guaranties related to or the result of the M&I
Indebtedness.  To clarify the foregoing, the release described above shall not
apply to any collateral owned by the Seller, the Member, Joanne and/or the
Landlord solely securing any mortgage indebtedness on the Member’s residence or
the Leased Real Property and not cross-collateralized with the M&I Indebtedness.
 
(c)           The Buyer Parent hereby unconditionally and irrevocable guarantees
to the Seller the performance of all covenants of the Buyer contained in Section
9.1(a) and Section 9.1(b), above.
 
(d)           The foregoing shall not in any way diminish the effect of Article
III, above, that Buyer assumes the DTI Indebtedness immediately upon the Closing
or the effect of Section 2.3(b), above, that the Buyer is satisfying in full the
M&I Indebtedness at the Closing.
 

 
23

--------------------------------------------------------------------------------

 
 
(e)           If Buyer defaults on the performance of any covenants of the Buyer
contained in Section 9.1(a) and Section 9.1(b), above, then Buyer shall
immediately and automatically be deemed to be in default on the Note.
 
9.2.        Records.
 
(a)           On the Closing Date, the Seller will deliver or cause to be
delivered to the Buyer constructive possession of all original Records in the
possession or control of the Seller.
 
(b)           After the Closing, upon reasonable written notice, the Buyer and
the Seller agree to furnish or cause to be furnished to each other and their
respective Representatives reasonable access, during normal business hours, to
such information in such parties’ possession related to the Seller and its
operations with respect to periods prior to the Closing and to otherwise
cooperate with such other party, at the expense of the requesting party, to the
extent such access is reasonably necessary for financial reporting and
accounting matters, the preparation and filing of any returns, reports or forms
with any Governmental Body or the defense of any Tax claim or assessment;
provided, however, that such access does not unreasonably disrupt the normal
operations of the Seller.
 
9.3.        Public Announcements.  The Seller, the Member, the Buyer and the
Buyer Parent agree that the Buyer and the Buyer Parent shall have the sole
right, subject to the approval of the Seller, which approval shall not
unreasonably be withheld, to determine what, if any, press release or other
public statement concerning the transactions contemplated hereby shall be made
after the Closing, except as any such release or statement by the Seller may be
required by any Legal Requirement, in which case the Seller shall allow the
Buyer and the Buyer Parent reasonable time to comment on such release or
statement in advance of such issuance.
 
9.4.        Further Assurances.  From time to time, as and when requested by a
party hereto, each party hereto shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments, and shall take, or
cause to be taken, all such further or other actions, as such other party may
reasonably deem necessary to consummate the transactions contemplated by this
Agreement.  The Seller and the Member agree, for a period of two (2) years after
the Closing Date, upon the request of the Buyer Parent, to assist the Buyer
Parent in compiling historical information of the Seller (including the
compilation of financial information or otherwise) and to comply with any
financial reporting obligations imposed by applicable Legal Requirements,
including the provision of audited financial statements for the calendar years
ended December 31, 2010 and 2009, respectively, in accordance with GAAP.
 
9.5.        Accounts Receivable.  The Seller agrees that on and after the
Closing Date the Buyer shall have the right and authority to collect for the
account of the Buyer all accounts receivable of the Subject Business included in
the Subject Assets, and to endorse with the name of “Tier Electronics LLC” any
checks received on account of any such accounts receivable.  If, after the
Closing, the Seller receives any payment on any account receivable included in
the Subject Assets, then the Seller shall promptly remit the amount thereof to
the Buyer by wire transfer of immediately available funds to the bank account
designated by the Buyer on Exhibit 9.5 attached hereto.  Any such amount not
remitted to the Buyer within five (5) days after the Seller’s receipt thereof
shall accrue interest from the date of the Seller’s receipt thereof to the date
of payment to the Buyer at the Prime Rate.
 

 
24

--------------------------------------------------------------------------------

 
 
9.6.        Consents.  In the event that any assignment, approval or Consent for
an Assumed Contract is not obtained on or prior to the Closing Date, and the
Buyer elects to consummate the transactions contemplated hereby despite the
Seller’s failure or inability to obtain such assignment, approval or Consent,
the Seller shall continue to use commercially reasonable efforts to obtain any
such assignment, approval or Consent after the Closing Date.  Until such time as
such assignment, approval or Consent has been obtained, the Seller will
cooperate with the Buyer in any lawful and economically feasible arrangement to
provide that the Subject Business shall continue to receive interest in the
benefits under any such Contract; provided, however, that the Buyer shall
undertake to pay or satisfy the corresponding liabilities for the enjoyment of
such benefit to the extent the Buyer would have been responsible therefor if
such Consent, approval or assignment had been obtained.
 
9.7.        Employees.
 
(a)           The Seller agrees to provide prompt notice of termination of
employment to all Employees effective immediately prior to the close of business
on the Closing Date.  The Seller shall comply with all applicable Legal
Requirements relating to such termination of employment and shall be responsible
for the payment, when due, of all compensation, benefits, claims and other
obligations of any kind payable to such Employees relating to the operation of
the Subject Business by the Seller prior to the Closing Date; provided, that the
Buyer shall be responsible for all amounts payable to Employees pursuant to the
terms and conditions of any employment agreements included in the Assumed
Contracts.
 
(b)           All employee benefits and all payments and obligations under all
Plans together with all benefits and all payments under any and all compensation
policies and programs (including, without limitation, any retirement plans or
other Plans) for which current or former employees of the Subject Business were
eligible, or in which they participated, prior to the Closing Date shall be the
sole responsibility and obligation of the Seller, and the Buyer shall not be
obligated under, or be or become liable for, any such employee benefits, Plans
and/or compensation policies and programs.  The Seller shall be solely liable
and responsible for meeting and satisfying all liabilities and obligations to
current or former employees of the Subject Business under the terms of such
employee benefits, Plans and compensation policies and programs.
 

 
25

--------------------------------------------------------------------------------

 
 
(c)           Prior to the Closing, the Buyer shall offer employment (such
employment to be effective immediately following the Closing) to all of the
people who are, as of the time of the Closing, active full-time or part-time
employees of the Subject Business other than Jeff (who shall be offered
employment by the Buyer Parent pursuant to the terms and conditions of the Jeff
Employment Agreement).  With the exception of the employment offer governed by
the Joanne Employment Agreement and except as set forth in Section 9.7(d),
below, any offer of employment the Buyer chooses to make shall be on initial
terms and conditions (e.g., wages, benefits, work rules, duties, execution of
restrictive covenant, confidentiality, assignment of work product and other
agreements) determined by and acceptable to the Buyer.  The Buyer is not
assuming and shall not be bound by any Plans, employment agreements, collective
bargaining agreements or other labor or employment agreements which the Seller
may have entered into or been bound by at any time, with the exception of any
employment agreements included in the Assumed Contracts which the Buyer is
assuming and by which the Buyer shall be bound.  Notwithstanding the foregoing,
the parties acknowledge and agree that the Buyer is assuming all liabilities and
obligations accruing on or after the Closing Date with respect to
UnitedHealthcare Insurance Company Policy Number G/GA779840BW related to the
Seller’s medical, dental, vision and life insurance Plans (as opposed to the
Seller’s medical, dental, vision and life insurance Plans themselves, which
Plans the Buyer is not assuming).  Employees who accept an offer of employment
from the Buyer are referred to herein as “Hired Employees”.
 
(d)           Except as otherwise provided in the Joanne Employment Agreement,
the Buyer agrees, subject to each such individual accepting the Buyer’s offer of
employment as described in Section 9.7(c), above, to provide to the Hired
Employees (i) wages and titles/positions identical to those provided by the
Seller to such individuals immediately prior to the Closing Date, (ii) vacation,
holiday and other paid time off schedules and policies identical to those
provided by the Seller to such individuals immediately prior to the Closing
Date, and (iii) during the period beginning on the Closing Date and ending on
May 31, 2011, medical, dental, vision and life insurance benefits under
UnitedHealthcare Insurance Company Policy Number G/GA779840BW as in effect
immediately prior to the Closing Date and other employee benefits identical to
those provided by the Seller to such individuals immediately prior to the
Closing Date, and thereafter, health insurance and other employee benefits that
are generally consistent with those provided by the Seller to its employees
generally immediately prior to the Closing Date; provided, that the Buyer shall
have the right, in its sole discretion, to limit such terms and benefits in
order to comply with all applicable Legal Requirements governing the Plans of
the Buyer Parent’s controlled group, of which controlled group the Buyer is a
party.
 
(e)           After the Closing Date, the Buyer Parent shall issue to such Hired
Employees as shall be designated by Jeff options to acquire an aggregate of one
hundred thousand (100,000) shares of Common Stock pursuant to the terms and
conditions of the 2010 Plan and such additional terms and conditions as shall be
selected by the Compensation Committee of the Buyer Parent; provided, that the
Buyer Parent’s obligations pursuant to this Section 9.7(e) shall be contingent
in all respects on the shareholders of the Buyer Parent approving the 2010 Plan.
 
(f)           After the Closing Date, the Buyer, the Buyer Parent and Jeff shall
cooperate with each other in a review of the Buyer Parent’s then-current
employee manual and the employee manual of the Seller that was in place
immediately prior to the Closing Date and shall use their good faith efforts to
modify the Buyer Parent’s employee manual and to implement an employee manual
for the Buyer in such a way that (i) such employee manuals are substantially
similar, and (ii) such employee manuals contain as many terms from the employee
manual of the Seller that was in place immediately prior to the Closing Date as
is commercially reasonable; provided, that the Buyer and the Buyer Parent shall
have the right, in their sole discretion, to limit such terms in order to comply
with all applicable Legal Requirements governing the Plans of the Buyer Parent’s
controlled group, of which controlled group the Buyer is a party.
 

 
26

--------------------------------------------------------------------------------

 
 
(g)           All provisions contained in this Section 9.7 with respect to
employee benefits are included for the sole benefit of the Buyer, the Buyer
Parent and the Seller and shall not create any right in any other Person,
including any employee or former employee of the Seller or any participant or
beneficiary in any Plan of the Seller, the Buyer or the Buyer Parent.
 
9.8.        Bulk Sales.  The Seller and the Buyer hereby waive compliance by the
parties hereto with the provisions of applicable bulk sales law (to the extent
compliance therewith is required), and the Seller covenants to pay and discharge
when due all claims of creditors which are asserted against the Buyer by reason
of such noncompliance to the extent such liabilities are not otherwise Assumed
Liabilities.
 
9.9.        Mail.  The Seller hereby authorizes the Buyer on and after the
Closing Date (a) to accept delivery of and to open all mail and other packages
addressed to the Seller, and (b) to deal with the contents thereof in any manner
the Buyer sees fit; provided, that such contents relate to the Subject Business,
the Subject Assets and/or the Assumed Liabilities.  The Seller agrees to deliver
promptly to the Buyer any mail or other packages received by the Seller relating
to the Subject Business, the Subject Assets and/or the Assumed Liabilities.  The
Buyer agrees to deliver promptly to the Seller any mail or other packages
received by the Buyer relating to the Excluded Assets and/or any obligations,
debts or liabilities of the Seller and/or the Subject Business other than the
Assumed Liabilities.
 
9.10.      Seller’s Name.  On or promptly after the Closing Date, the Seller
shall file or cause to be filed the Amendment and shall provide written evidence
of such filing to the Buyer.
 
9.11.      Life Insurance.  Promptly after the Closing, Jeff shall cooperate
with the Buyer Parent (including, without limitation, undergoing a physical
exam) in connection with the Buyer Parent’s efforts to obtain, from an insurance
company of the Buyer Parent’s choice, a key person life insurance company in the
amount of Two Million Dollars ($2,000,000) on the life of Jeff and payable upon
death to the Buyer Parent, in a form reasonably satisfactory to the Buyer
Parent, effective as of a date recent to the Closing Date.
 
9.12.      Buyer’s Board of Directors.  On or promptly after the Closing Date,
the Buyer Parent, in the Buyer Parent’s capacity as the sole member of the
Buyer, shall elect each of Jeff and Joanne to serve as a director of the Buyer;
provided, that, pursuant to the terms and conditions of the Jeff Employment
Agreement or the Joanne Employment Agreement, as the case may be, each of Jeff
and Joanne shall covenant and agree to resign as a member of the Board of
Directors of the Buyer upon the termination, for whatever reason, of such
individual’s employment with the Buyer Parent or the Buyer, as the case may be,
such resignation to be effective as the effective date of such termination.
 

 
27

--------------------------------------------------------------------------------

 
 
9.13.      Buyer Parent’s Board of Directors.  After the Closing Date, the Buyer
Parent shall cause the Board of Directors of the Buyer Parent, in compliance
with the applicable procedures set forth in the Articles of Incorporation and
By-Laws of the Buyer Parent, to nominate Jeff for election as a director of the
Buyer Parent at the first annual meeting of the shareholders of the Buyer Parent
after the Closing Date; provided, that, pursuant to the terms and conditions of
the Jeff Employment Agreement, Jeff shall covenant and agree to resign as a
member of the Board of Directors of the Buyer Parent upon the earlier to occur
of (i) the first anniversary of the date of the payment in full of the principal
and interest balance under the Note, or (ii) the termination, for whatever
reason, of Jeff’s employment with the Buyer Parent, such resignation to be
effective as of the effective date of such earlier occurrence.
 
9.14.      Name of Subject Business.  After the Closing Date, until the full
payment of the Note by Buyer to Seller, Buyer shall keep the designation “Tier
Electronics” in its name.
 
9.15.      Payment of Accounts Receivable.  The Buyer Parent shall pay all
accounts receivable relating to sales made by the Seller to the Buyer Parent
prior to the Closing Date on terms mutually agreeable to the Seller and the
Buyer Parent.
 
9.16.      Assistance with Securities Laws.  The Buyer Parent covenants and
agrees to work in good faith at no cost to the Seller after the Closing Date to
assist the Seller to comply with applicable securities laws implicated by the
Seller's plans for selling or otherwise monetizing the Subject Shares, including
determining registration requirements and compliance with Rule 144 (including
obtaining required legal opinions), making required Section 16 filings (such as
Form 4) and determining compliance with insider trading laws (including
potentially establishing a Rule 10b5-1 trading plan).
 
9.17.      Allocation of Overhead.  The Buyer Parent covenants and agrees that
any corporate overhead costs allocated to the Buyer shall be a fair
proportionate share of overhead costs and be in line with the type and scope of
actual services provided by the Buyer Parent to the Buyer and that the Buyer
Parent will not allocate any corporate overhead costs to the Buyer beyond what
is commercially reasonable for a subsidiary or division of the Buyer’s size and
function.
 
9.18.      Buyer’s Clerical Functions.  The Buyer and the Buyer Parent covenant
and agree that the Buyer shall maintain its clerical functions (including,
without limitation, check writing and mail delivery) in-house and in
substantially the same manner as conducted by the Seller immediately prior to
the Closing Date; provided, that such clerical functions comply in all material
respects with the accounting principles, practices and standards of the Buyer
Parent as in effect from time to time (including, without limitation, the Buyer
Parent’s policies with respect to check writing).
 
9.19.      Collection of Accounts Receivable.  From and after the Closing Date,
the Buyer shall use commercially reasonable efforts, consistent with the Buyer’s
collection efforts of its other accounts receivable, to collect the accounts
receivable sold to the Buyer hereunder which arise out of services rendered by
the Seller prior to the Closing Date.  Payments received from account debtors
shall be applied first against outstanding invoices in the order of issuance
(i.e., against the oldest invoices first) except that (a) any payment which an
account debtor designates as payment against a specific invoice shall be applied
against such invoice, and (b) C.O.D. collections and advance payments shall be
applied to the invoices to which they relate.  If the Buyer elects to make an
indemnification or set-off claim pursuant to Article XI, below, for the failure
to collect any accounts receivable, then the Buyer shall, upon the written
request of the Seller, transfer and assign to the Seller any uncollected
accounts receivable with respect to which the Buyer has elected indemnification
and/or set-off.  Upon transfer of any such assigned uncollected accounts
receivable, the Seller shall have all legally available rights to pursue the
collection of such assigned uncollected accounts receivable.
 

 
28

--------------------------------------------------------------------------------

 
 
9.20.      Completion of Settlement Agreement.  Buyer covenants to allow Jeff
and/or Seller to complete Seller’s obligations pursuant to that certain
Settlement Agreement between Seller and Svenska Rotor Maskiner AB dated August
26, 2009 (the “Settlement Agreement”) utilizing Buyer’s assets and employees at
no cost to Jeff and/or Seller; provided, that the aggregate cost incurred by
Buyer and Buyer Parent in connection with completion of such obligations does
not exceed Ten Thousand Dollars ($10,000).  In computing the cost incurred by
Buyer Parent and Buyer in connection therewith, no cost shall be allocated to
work performed, or time expended, by Jeff and the cost of any work performed, or
time expended, by any Buyer employees shall be calculated at actual cost to
Buyer (including overhead but excluding profit).  The Buyer acknowledges and
agrees that Jeff may be required to fly to Sweden to complete Seller’s
obligations pursuant to the Settlement Agreement, and Buyer agrees to pay for
the cost of such flight, subject to Buyer Parent’s travel policies for similarly
situated employees, provided such cost does not bring the aggregate cost to
complete such obligations in excess of Ten Thousand Dollars ($10,000).  The
parties acknowledge and agree that the Settlement Agreement is not an Assumed
Contract and that neither Buyer nor Buyer Parent shall be obligated under, or be
or become liable for, the Settlement Agreement.
 
ARTICLE X
 
Restrictive Covenants
 
10.1.      Non-Competition.  Each of the Seller and the Member acknowledges and
agrees that at no time for a period of three (3) years after the Closing Date
shall it or he, in any capacity, either directly or indirectly (including,
without limitation, through an Affiliate) do any of the following:
 
(a)           Acquire an ownership interest in any Competitor (as defined below)
(except as the holder of not more than two percent (2%) of the equity securities
of a publicly held enterprise as long as such holder does not render advice or
assistance to such enterprise);
 
(b)           Work for, render advice or assistance to or otherwise engage in or
enter into any aspects of the business of any Competitor;
 
(c)           Contact, solicit or entice, or attempt to contact, solicit or
entice, any customer or Prospective Customer (as defined below) of the Subject
Business or any its Affiliates so as to cause, or attempt to cause, any of said
customers or Prospective Customers not to do business with the Subject Business
or any of its Affiliates or to purchase products or services sold by the Subject
Business or any of its Affiliates from any source other than the Subject
Business or any of its Affiliates;
 

 
29

--------------------------------------------------------------------------------

 
 
(d)           Contact, solicit or entice, or attempt to contact, solicit or
entice, any supplier of the Subject Business or any of its Affiliates with the
purpose or effect of causing such supplier not to do business with, or to reduce
its business with, the Subject Business or any of its Affiliates; or
 
(e)           Induce, or attempt to induce, any person who is currently an
employee, consultant or manufacturer’s representative of the Subject Business or
any of its Affiliates to leave the employ of, or terminate his or her engagement
with, the Subject Business or any of its Affiliates and/or to accept employment
or engagement elsewhere.
 
For purposes of this Section 10.1, (i) the term “Competitor” shall mean any
business, incorporated or otherwise, which makes, sells or offers goods,
products or services competitive with those manufactured, sold or offered by the
Subject Business or any of its Affiliates as of the Closing Date, and (ii) the
term “Prospective Customer” shall mean any potential customer of the Subject
Business.
 
10.2.      Non-Disclosure of Confidential Information.  Each of the Seller and
the Member acknowledges that at no time after the Closing Date shall it or he
disclose any Confidential Information (as defined below) to anyone other than to
employees and Representatives of the Buyer and/or the Buyer Parent except any
such Confidential Information which is required to be disclosed by the Seller or
such Member, as the case may be, in connection with any court action or any
Proceeding before any Governmental Body or pursuant to any Legal Requirement,
and then only after the Seller or such Member, as the case may be, has given
written notice to the Buyer of the intention so to disclose such Confidential
Information and has given the Buyer a reasonable opportunity to contest the need
for such disclosure, and the Seller or such Member, as the case may be, shall
cooperate with the Buyer in connection with any such contest.  For purposes of
this Section 10.2, the term “Confidential Information” shall mean all non-public
and all proprietary information relating to the Subject Business, its customers
and products and services including, without limitation, the following: (a) all
formulations, test results, manufacturing and engineering specifications,
production and manufacturing information and know-how and all other technical
information relating to the manufacture, formulation or production of the
products or services of the Subject Business; (b) all information and records
concerning products or services being researched by, under development by or
being tested by the Subject Business but not yet offered for sale; (c) all trade
secrets relating to the Subject Business; (d) all information concerning pricing
policies of the Subject Business, the prices charged by the Subject Business to
its customers, the volume or orders of such customers and other information
concerning the transactions of the Subject Business with its customers or
proposed customers; (e) the customer and prospective customer lists of the
Subject Business; (f) financial information concerning the Subject Business; (g)
information concerning salaries or wages paid to, the work records of and other
personnel information relative to employees of the Subject Business;
(h) information concerning the marketing programs or strategies of the Subject
Business; and (i) all other confidential and proprietary information of the
Subject Business.  Notwithstanding the foregoing, each of the Seller and the
Member acknowledges and agrees that it or he will be bound by its or his
obligations under applicable trade secret Legal Requirements which, in the case
of Confidential Information that qualifies as a trade secret, may exceed the
obligations imposed under this Section 10.2.  Nothing in this Section 10.2 shall
be construed to limit or supersede the common law of torts or statutory or other
protection of trade secrets where such law provides the Subject Business with
greater protections or protections for a longer duration than that provided
under this Section 10.2.  “Confidential Information” shall not be deemed to mean
or refer to information that (i) is or becomes a matter of public knowledge
through no fault of the Seller or the Member, as the case may be; or (ii) is
rightfully received by the Seller or the Member, as the case may be, from a
third Person (other than an Affiliate of the Seller or the Member, as the case
may be) without violation of any duty of confidentiality.
 

 
30

--------------------------------------------------------------------------------

 
 
10.3.      Enforcement.  In addition to all other legal remedies available to
the Buyer for the enforcement of the covenants of this Article X, each of the
Seller and the Member acknowledges and agrees that the Buyer shall be entitled
to seek temporary and permanent injunctive relief by any court of competent
jurisdiction to prevent or restrain any breach or threatened breach hereof.  The
Seller and the Member each further agrees that, because these restrictions arise
in the context of the sale of a business and the goodwill associated with such
business, if any of the covenants set forth in this Article X shall at any time
be adjudged invalid to any extent by any court of competent jurisdiction, such
covenant shall be deemed modified to the extent necessary to render it
enforceable.
 
ARTICLE XI
 
Indemnification
 
11.1.      Indemnification of the Buyer.  The Seller and the Member agree to
jointly and severally indemnify the Buyer and its members, Representatives,
controlling persons and Affiliates and their respective successors and assigns
(collectively, the “Buyer Indemnified Persons”) and to hold them harmless from
and against any and all Losses, whether or not involving a third party claim,
arising directly or indirectly from or in connection with (a) any
misrepresentation or breach of any warranty or representation made by the
Seller, the Member and/or Nathan in this Agreement or the License Agreement,
(b) any breach or non-fulfillment of any agreement or covenant of the Seller,
the Member and/or Nathan contained in this Agreement, the IP License and
Warranty Bill of Sale or the License Agreement, (c) the operation of the Subject
Business prior to the Closing Date, with the exception of the Assumed
Liabilities, (d) with the exception of costs not to exceed Ten Thousand Dollars
($10,000) as described in, and calculated pursuant to, Section 9.20, above, the
Settlement Agreement, or (e) any obligations of the Seller and/or Jeff owed to
DTI other than the DTI Indebtedness included in the Assumed Liabilities.
 
11.2.      Indemnification of the Seller.  The Buyer agrees to indemnify the
Seller, the Member and the Seller’s Representatives, controlling persons and
Affiliates and their respective successors and assigns (collectively, the
“Seller Indemnified Persons”) and to hold them harmless from and against any and
all Losses, whether or not involving a third party claim, arising directly or
indirectly from or in connection with (a) any misrepresentation or breach of any
warranty or representation made by the Buyer in this Agreement, (b) any breach
or non-fulfillment of any agreement or covenant of the Buyer and/or the Buyer
Parent contained in this Agreement, (c) any failure of the Buyer to satisfy any
of the Assumed Liabilities, or (d) the operation of the Subject Business after
the Closing Date.
 

 
31

--------------------------------------------------------------------------------

 
 
11.3.      Limitations.
 
(a)           The Seller and the Member shall not have any obligation to
indemnify any Buyer Indemnified Person for claims under clause (a) of
Section 11.1, above, until the aggregate amount of Losses for which the Buyer
Indemnified Persons are entitled to indemnification under clause (a) of
Section 11.1, above, exceeds Fifty Thousand and No/100 Dollars ($50,000.00) (the
“Indemnification Threshold”), and then only for the amount by which the Losses
exceed the sum of Fifty Thousand and No/100 Dollars
($50,000.00).  Notwithstanding the foregoing, the limitations set forth in this
Section 11.3(a) shall not apply (i) to any indemnification obligations arising
under clause (a) of Section 11.1, above, from or in connection with any
misrepresentation or breach of any warranty or representation made by the Seller
in Section 5.1.1 (Authority of Seller), Section 5.1.2 (Corporate Matters), the
first sentence of Section 5.1.4 (Title to and Condition of Assets),
Section 5.1.9 (Taxes), the second sentence of Section 5.1.12 (Product
Warranties), Section 5.1.15 (Employee Benefit Plans) or Section 5.1.18
(Environmental Matters), above, or by the Member in Section 6.1.1 (Authority of
Member), above, (ii) to any indemnification obligations arising under clause
(b), (c), (d) or (e) of Section 11.1, above, or (iii) to any claims arising
directly or indirectly from or in connection with any fraud or intentional
misrepresentation by the Seller or the Member.
 
(b)           The total amount of Losses of all of the Buyer Indemnified Persons
for claims under clause (a) of Section 11.1, above, shall in no event exceed the
sum of One Million and No/100 Dollars ($1,000,000.00). Notwithstanding the
foregoing, the limitations set forth in this Section 11.3(b) shall not apply (i)
to any indemnification obligations arising under clause (a) of Section 11.1,
above, from or in connection with any misrepresentation or breach of any
warranty or representation made by the Seller in Section 5.1.1 (Authority of
Seller), Section 5.1.2 (Corporate Matters), the first sentence of Section 5.1.4
(Title to and Condition of Assets), Section 5.1.9 (Taxes), Section 5.1.15
(Employee Benefit Plans) or Section 5.1.18 (Environmental Matters), above, or by
the Member in Section 6.1.1 (Authority of Member), above, (ii) to any
indemnification obligations arising under clause (b), (c), (d) or (e) of
Section 11.1, above, or (iii) to any claims arising directly or indirectly from
or in connection with any fraud or intentional misrepresentation by the Seller
or the Member.
 
(c)           The amount of any indemnifiable Loss otherwise recoverable by a
Buyer Indemnified Person hereunder shall be reduced by the amount of any
insurance proceeds paid to the Buyer Indemnified Person with respect to the
event giving rise to the Loss, less any increase in insurance premiums incurred
by the Buyer or such other Buyer Indemnified Person as a result of such
indemnifiable Loss.
 

 
32

--------------------------------------------------------------------------------

 
 
11.4.      Procedure Relative to Indemnification.
 
(a)          In the event that any party hereto shall claim that it is entitled
to be indemnified pursuant to the terms of this Article XI, such party (the
“Claiming Party”) shall so notify the party or parties against which the claim
is made (the “Indemnifying Party”) in writing (each, a “Claims Notice”) of such
claim within thirty (30) days after the Claiming Party receives notice of any
demand, claim or circumstance which is reasonably likely to give rise to a claim
or the commencement of any Proceeding (an “Asserted Liability”) that may
reasonably be expected to result in a claim for indemnification by the Claiming
Party against the Indemnifying Party; provided, however, that failure to give
such notification shall not affect the indemnification provided hereunder except
to the extent the Indemnifying Party shall have been actually prejudiced as a
result of such failure.  Each Claims Notice shall describe the Asserted
Liability in reasonable detail, and shall indicate the amount (estimated, if
necessary) of the Losses that have been or may be suffered by the Claiming
Party; provided, however, that failure to provide such reasonable detail shall
not affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually prejudiced as a result of such
failure; and provided, further, that in no event shall the Claiming Party’s
right to recoup Losses from the Indemnifying Party be limited to the amount set
forth or estimated in the Claims Notice.  If such Losses are liquidated in
amount, the Claims Notice shall so state and such amount shall be deemed the
amount of the claim of the Claiming Party.  If the amount is not liquidated, the
Claims Notice shall so state and in such event a claim shall be deemed asserted
against the Indemnifying Party on behalf of the Claiming Party, but no payment
shall be made on account thereof until the amount of such claim is liquidated
and the claim is finally determined.
 
(b)          The following provisions shall apply to claims of the Claiming
Party which are based upon a Proceeding filed or instituted by any third party
or by any Governmental Body:
 
(i)           Upon receipt of a Claims Notice involving an Asserted Liability
against or sought to be collected by a third party, the Indemnifying Party shall
have thirty (30) days within which to notify the Claiming Party whether the
Indemnifying Party desires to assume the defense of such Asserted Liability.
 
(ii)           If the Indemnifying Party notifies the Claiming Party, within
such thirty (30) day period, that the Indemnifying Party desires to defend
against such Asserted Liability, then the Indemnifying Party shall assume the
defense of such Asserted Liability with counsel of the Indemnifying Party’s
choice and, after notice from the Indemnifying Party to the Claiming Party of
its election to assume the defense of such Asserted Liability, the Indemnifying
Party will not, as long as it diligently conducts such defense, be liable to the
Claiming Party under this Article XI for any fees and expenses of other counsel
or any other expenses with respect to the defense of such Asserted Liability
subsequently incurred by the Claiming Party in connection with the defense of
such Asserted Liability.  The Claiming Party shall cooperate, at the
Indemnifying Party’s expense (with respect to out-of-pocket expenses incurred by
the Claiming Party), in the compromise of, or defense against such Asserted
Liability and may participate in, but not control, such Asserted Liability at
its own expense.  If the Indemnifying Party is controlling the defense of an
Asserted Liability, no compromise or settlement of such Asserted Liability may
be effected without the Claiming Party’s consent (which consent shall not be
withheld unreasonably) unless (A) there is no finding or admission of any
violation of Legal Requirements or any violation of the rights of any Person and
no affect on any other claims that may be made against the Claiming Party, and
(B) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Party.
 

 
33

--------------------------------------------------------------------------------

 
 
(iii)           If a Claims Notice is given to an Indemnifying Party and the
Indemnifying Party does not, within thirty (30) days after receipt of the Claims
Notice, notify the Claiming Party that it elects to assume the defense of such
Asserted Liability, then the Claiming Party will have the right to conduct a
defense of the Asserted Liability, the Indemnifying Party will be bound by any
determination made with respect to such Asserted Liability or any compromise or
settlement effected by the Claiming Party and the Indemnifying Party will be
responsible for paying all reasonable professional fees and expenses incurred by
the Claiming Party in connection with such defense.
 
(iv)           Notwithstanding the foregoing, if (A) there exists a conflict of
interest that would make it inappropriate in the reasonable judgment of the
Claiming Party for the same counsel to represent both the Claiming Party and the
Indemnifying Party; (B) the third party claim seeks injunctive or other
non-monetary relief against the Claiming Party; or (C) the Claiming Party elects
to pursue one or more defenses or counterclaims available to it that are
inconsistent with one or more defenses or counterclaims that are being pursued
by the Indemnifying Party in respect of such third party claim or any litigation
related thereto, then the Claiming Party may, by notice to the Indemnifying
Party, participate in the defense of such third party claim and shall be
entitled to retain its own counsel at the Indemnifying Party’s cost and
expense.  It is understood and agreed that the Indemnifying Party will not be
bound by any determination of an Asserted Liability so defended or any
compromise or settlement effected by the Claiming Party without its consent
(which may not be withheld unreasonably).
 
(c)          Upon receipt of a Claims Notice involving an Asserted Liability
that does not involve an Asserted Liability against or sought to be collected by
a third Person, the Indemnifying Party shall have thirty (30) days from the
receipt of a Claims Notice to notify the Claiming Party that the Indemnifying
Party disputes such Asserted Liability.  If the Indemnifying Party does not so
notify the Claiming Party, then the amount of such Asserted Liability shall be
deemed, conclusively, a liability of the Indemnifying Party hereunder.  If the
Indemnifying Party shall object in writing to such Asserted Liability, then the
Claiming Party shall have thirty (30) days to respond in a written statement to
the objection of the Indemnifying Party.  If after such thirty (30) day period
there remains a dispute as to any Asserted Liability, then the parties shall
attempt in good faith for thirty (30) days to agree upon the rights of the
respective parties with respect to such Asserted Liability.  If the parties
should so agree, a memorandum setting forth such agreement shall be prepared and
signed by both parties.  If the parties do not agree, then the Claiming Party
may pursue any other remedies available to it.
 
11.5.      Characterization of Indemnification Payments.  Except as otherwise
required by applicable Legal Requirements, any payment made pursuant to Section
11.1, above, shall be treated for Tax purposes as an adjustment to the Purchase
Price.
 

 
34

--------------------------------------------------------------------------------

 
 
11.6.      Set-Off.  The Seller, the Member and the Buyer acknowledge and agree
that the Buyer shall be entitled, in addition to any other remedies which may be
available to it, to set-off against amounts payable to the Seller under the Note
any amounts owed to the Buyer pursuant to this Agreement.  The Buyer shall not
exercise its rights of set-off against the Note in bad faith and shall give the
Seller thirty (30) days’ prior written notice of any exercise of such rights of
set-off.  Any set-off by the Buyer against the Note shall be applied to the
required payments of principal under the Note in the reverse order of their
maturities without affecting the next regularly-scheduled principal and interest
payments thereunder, except that any such set-off attributable to any amount
actually paid by the Buyer to a third party (other than one of the Buyer’s
Representatives) shall be applied to the required payments of principal and
interest under the Note in the order of their maturities.
 
11.7.      Exclusive Remedy.  Except for claims arising from, or in connection
with, fraud or intentional misrepresentation, the foregoing indemnification
provisions shall constitute the sole and exclusive remedy for monetary damages
in respect of any breach of, or default under, this Agreement by any party
hereto and each party hereby waives and releases any and all statutory,
equitable, or common law remedy for monetary damages any party may have in
respect of any breach of or default under this Agreement, including, without
limitation, any rights of contribution.
 
ARTICLE XII
 
Definitions
 
“2010 Plan” means the Buyer Parent’s proposed 2010 Omnibus Long-Term Incentive
Plan.
 
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.  For
purposes of clarification, the Buyer Parent shall be deemed to be an Affiliate
of the Buyer.
 
“Agreement” means this Asset Purchase Agreement, as the same may be amended or
modified from time to time, including all Exhibits and Schedules attached
hereto.
 
“Amendment” has the meaning set forth in Section 4.1(g)(xiii), above.
 
“Ancillary Agreements” means, as to any party, the agreements, documents and
instruments to be executed and delivered by such party pursuant to this
Agreement.
 

 
35

--------------------------------------------------------------------------------

 
 
“Applicable Contract” means any Contract (a) under which the Seller is or may be
entitled to receive revenues of more than $25,000 in any calendar year, (b)
under which the Seller may become subject to any obligation to pay a liability
of more than $25,000 in any calendar year, (c) by which assets owned or used by
the Seller having a net book value of at least $25,000 are bound, (d) with a
term of twelve (12) months or more, unless cancelable by the Seller without
penalty upon less than twelve (12) months’ notice, (e) relating to any
Intellectual Property, including, without limitation, any Contract whereby
the  Seller has granted any license, franchise, permit or right to any third
party to use any of the Intellectual Property owned by the Seller or any
Contract pursuant to which the Seller has a license, franchise, permit or other
right to use any intellectual property owned by a third party, (f) between the
Seller and the Member or any Affiliate of the Member, (g) with any employee or
consultant or with any labor union or other employee representative of a group
of employees (including, without limitation, any collective bargaining
agreement), (h) under which the Seller is required to provide to any former
employee or consultant any compensation (in the form of cash payments and/or the
provision of benefits) upon a termination of such individual’s employment or
consulting engagement, (i) involving a share of profits or losses by the Seller
with any other Person, including any joint venture, partnership or other similar
agreement, (j) containing covenants that in any way purport to restrict the
business activity of the Seller or limit the freedom of the Seller to use or
disclose confidential information or to engage in any line of business or to
compete with any Person, (k) entered into outside the Ordinary Course of
Business, (l) which is a lease, rental or occupancy agreement, license,
installment or conditional sale agreement or other Contract affecting the
ownership of, leasing of, title to, use of or any leasehold or other interest
in, any real or personal property, and (m) each amendment, supplement and
modification with respect to any of the foregoing.
 
“Asserted Liability” has the meaning set forth in Section 11.4(a), above.
 
“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement between the Buyer and the Seller in the form of Exhibit 12(a) attached
hereto pursuant to which the Seller shall assign to the Buyer, and the Buyer
shall assume from the Seller, all of the Seller’s right, title and interest in,
to and under the Assumed Contracts.
 
“Assumed Contracts” means all of the Seller’s right, title and interest in, to
and under (a) those Contracts restricting a Person’s ability to compete with the
Seller, use or disclose proprietary information of the Seller or solicit
employees or past employees of the Seller for employment, (b) all open purchase
orders for both the sale and purchase of products and services entered in the
Ordinary Course of Business, including, without limitation, those open purchase
orders identified on Exhibit 12(b) attached hereto; and (c) those other
Contracts of the Subject Business existing as of the Closing Date and identified
on Exhibit 12(b) attached hereto, including, without limitation, any right to
receive payment for products sold or services rendered pursuant to such
Contracts and to assert claims and to take other rightful actions in respect of
breaches, defaults and other violations of such Contracts.  For purposes of
clarification, the Buyer acknowledges that the Seller has received deposits on
the Assumed Contracts as reflected in the Financial Statements and that the
Buyer is assuming the Assumed Contracts subject to those deposits and the Buyer
shall not receive monetary credit in addition thereto.
 
“Assumed Expenses” means (i) the Ordinary Course trade accounts payable
(including, without limitation, for utilities, garbage collection, phone service
and cell phone service) and accrued expenses (including, without limitation,
accrued but unpaid accounting fees, real estate taxes, compensation, insurance,
employee benefits, vacation and sick pay) of the Subject Business as of the
Closing Date of the type identified on the Estimated Closing Date Balance Sheet,
and (ii) accrued reasonable attorneys’ fees and expenses relating to the
transactions contemplated hereby in an amount not to exceed Fifteen Thousand
Dollars ($15,000) as reflected on the Estimated Closing Date Balance Sheet.
 

 
36

--------------------------------------------------------------------------------

 
 
“Assumed Indebtedness” means the DTI Indebtedness.
 
“Assumed Liabilities” means (a) all liabilities and obligations of the Seller
accruing on or after the Closing Date under the Assumed Contracts, (b) the
Assumed Indebtedness, (c) the Assumed Expenses, and (d) the Assumed Warranty
Claims.
 
“Assumed Warranty Claims” means standard product warranty claims relating to
products produced by the Seller prior to the Closing Date, whether shipped
before, on or after the Closing Date, in an amount not to exceed Three Hundred
Sixty-Nine Thousand Dollars ($369,000) in the aggregate.  In computing the
amounts of such claims, no cost shall be allocated to work performed by Jeff,
Joanne and Nathan, and the cost of all other employees shall be calculated at
actual cost to Buyer (including overhead but excluding profit) and not at
Buyer’s standard employee rate to customers.
 
“Buyer” has the meaning set forth in the preface above.
 
“Buyer Indemnified Persons” has the meaning set forth in Section 11.1, above.
 
“Buyer Parent” has the meaning set forth in the preface above.
 
“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, codified at 42 U.S.C. 9601 et seq., as amended by the
Superfund Amendments and Reauthorization Act of 1986.
 
“Claiming Party” has the meaning set forth in Section 11.4(a), above.
 
“Claims Notice” has the meaning set forth in Section 11.4(a), above.
 
“Closing” means the closing of the purchase and sale contemplated herein.
 
“Closing Date” means the date on which the Closing occurs.
 
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986 and the
rules and regulations promulgated thereunder, each as amended.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Pledge Agreement” means the collateral pledge agreement between the
Buyer Parent and the Seller in the form of Exhibit 12(c) attached hereto.
 
“Common Stock” means the $.01 par value common stock of the Buyer Parent.
 
“Competitor” has the meaning set forth in Section 10.1, above.
 

 
37

--------------------------------------------------------------------------------

 
 
“Confidential Information” has the meaning set forth in Section 10.2, above.
 
“Confidentiality Agreement” means that certain Mutual Confidentiality &
Non-Disclosure Agreement dated as of April 30, 2010 between the Seller and the
Buyer Parent.
 
“Consents” means the consents and approvals listed on Exhibit 12(d) attached
hereto from the parties to those Assumed Contracts which by their terms prohibit
assignment by the Seller or which specifically require consent for such
assignment, consenting to the assignment to the Buyer of such Assumed Contracts
under the same terms and conditions as are applicable to the Seller.
 
“Contract” means any agreement, contract, arrangement, lease, license,
obligation, promise, understanding or undertaking (whether written or oral) that
is legally binding.
 
“Customer and Supplier Lists” means, collectively, all customer and prospective
customer lists and supplier/vendor lists of the Subject Business.
 
“Database Program” means the database Software program jointly designed,
developed and owned by the Member and Nathan and used by the Seller in
connection with the operation of the Subject Business.
 
“Disclosure Schedules” means the disclosure schedules attached to this
Agreement.
 
“DTI” means Diversified Technology, Inc.
 
“DTI Indebtedness” means the obligations of the Seller owed to DTI set forth on
Exhibit 12(e) attached hereto, not to exceed Two Hundred Twenty Thousand Dollars
($220,000) in the aggregate.
 
“DTI Note” means that certain Promissory Note dated April 30, 2009 in the
original principal amount of $275,000 made by Jeff for the benefit of DTI and
assigned by Jeff to the Seller pursuant to that certain Assignment and
Assumption of Promissory Note dated as of December 31, 2010 between Jeff and the
Seller.
 
“Employee” means any employee of the Subject Business (whether salaried or
hourly, and whether full-time, part-time or other), whether or not actively
employed on the Closing Date, including, but not limited to, employees on
vacation and leave of absence, including maternity, paternity, family, sick,
military and disability leave.
 
“Employee Inducement Options” means inducement grant options to acquire
Twenty-Five Thousand (25,000) shares of Common Stock to be awarded at the
Closing by the Buyer Parent to Nathan pursuant to the terms and conditions of
the Nathan Inducement Option Award Agreement.
 
“Environmental Claims” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, order, consent decree, penalty, fine,
Lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with, an actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Substances; (c) from any abatement, removal, remedial, corrective or other
response action in connection with Hazardous Substances, Environmental Law or
other order of a Governmental Body; or (d) from any actual or alleged damage,
injury, threat, or harm to human health, safety, natural resources, wildlife or
the environment.
 

 
38

--------------------------------------------------------------------------------

 
 
“Environmental Law” means any Legal Requirements pertaining to (a) human health,
safety, natural resources, wildlife or the environment, (b) the Occupational
Safety and Health Administration, the U.S. Environmental Protection Agency, the
Nuclear Regulatory Commission, the Wisconsin Department of Natural Resources, or
(c) the management, manufacture, possession, presence, use, generation,
transportation, treatment, storage, disposal, release, threatened release,
abatement, removal, remediation, emission, discharge or handling of, or exposure
to, any petroleum products or Hazardous Substances into ambient air, surface
water, ground water or land, or any exposure or impact on worker health and
safety, and all amendments, modifications and additions thereto, in each case as
amended to date, including, without limitation, CERCLA, RCRA, the Toxic
Substances Control Act of 1976, codified at 15 U.S.C. 2601 et seq., the Federal
Water Pollution Control Act, as amended by the Clean Water Act of 1977, codified
at 33 U.S.C. 1251 et seq., the Clean Air Act of 1966, codified at 42 U.S.C. 741
et seq., the Hazardous Materials Transportation Act, codified at 49, U.S.C. 651
et seq., the Oil Pollution Act of 1990, codified at 33 U.S.C. 2701 et seq., the
Emergency Planning and Community Right-To-Know Act of 1986, codified at 42
U.S.C. 11001, et seq., the National Environmental Policy Act of 1969, codified
at 42 U.S.C. 4321, et seq., the Occupational Safety and Health Act of 1970, the
Safe Drinking Water Act of 1974, codified at 42 U.S.C. 300(f), et seq., the
Atomic Energy Community Act of 1955, the Atomic Testing Liability Act, the
Atomic Energy Damages Act, the Atomic Energy Omnibus Act, the Atomic/Nuclear
Waste Policy Act of 1982, the Atomic/Nuclear Waste Policy Amendments of 1987 or
any similar, implementing or successor law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any Person (whether or not incorporated) that is treated
as a single employer with the Seller under Section 414(b), (c), (m) or (o) of
the Code.
 
“Estimated Closing Date Balance Sheet” has the meaning set forth in
Section 4.1(e), above.
 
“Excluded Assets” has the meaning set forth in Section 1.2, above.
 
“Financial Statements” means (a) the unaudited interim balance sheet of the
Seller as of December 31, 2010, and the related statement of operations for the
twelve (12) month fiscal period then ended, and (b) the Estimated Closing Date
Balance Sheet, all attached hereto as Schedule 5.1.8.
 
“GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time, consistently applied.
 
“Governmental Authorization” means any permit, license, variance, certificate,
closure, exemption, decision, action, consent, waiver or approval or other
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement.
 

 
39

--------------------------------------------------------------------------------

 
 
“Governmental Body” means any (a) nation, state, county, city, town, village,
district or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, bureau, branch,
department, official or entity and any court or other tribunal); or (d) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature,
including self-regulatory organizations.
 
“Hazardous Substances” means and includes any “hazardous substance” and any
“pollutant or contaminant” as those terms are defined in CERCLA; any “hazardous
waste” as that term is defined in RCRA; and any “hazardous material” as that
term is defined in the Hazardous Materials Transportation Act (49 U.S.C. § 1801
et seq.), as amended (including as those terms are further defined, construed or
otherwise used in rules, regulations, standards, guidelines and publications
issued pursuant to, or otherwise in implementation of, said Environmental Laws);
and including, without limitation, any petroleum product or byproduct, solvent,
flammable or explosive material, radioactive material, asbestos, polychlorinated
biphenyls (PCBs), dioxins, dibenzofurans, heavy metals, radon gas, urea
formaldehyde foam, hazardous waste source and raw materials which include
hazardous constituents; and including any other substance, chemical, compound,
product, solid, gas, liquid, waste, by-product, material, pollutant or
contaminant which is hazardous, toxic or otherwise harmful to health, safety,
natural resources wildlife or the environment or which is now or in the future
included under or regulated by any Environmental Law.
 
“Hired Employees” has the meaning set forth in Section 9.7(c), above.
 
“Indemnification Threshold” has the meaning set forth in Section 11.3(a), above.
 
“Indemnifying Party” has the meaning set forth in Section 11.4(a), above.
 
“Intellectual Property” has the meaning set forth in Section 5.1.7(a), above.
 
“Inventory” means all inventories relating to the Subject Business, wherever
located, including, without limitation, raw materials, work in process, finished
goods, packaging materials and supplies and other miscellaneous materials and
supplies.
 
“Inventory Count” means a physical count of the Inventory on hand as of a given
date conducted by the Buyer and its Representatives in the presence, if desired
by the Seller, of a representative of the Seller to assist the Buyer in the
valuation of the Inventory as of such date.
 
“IP Assignments” means, collectively, the Jeff IP Assignment and the Nathan IP
Assignment.
 
“IP Contract” has the meaning set forth in Section 5.1.7(b), above.
 

 
40

--------------------------------------------------------------------------------

 
 
“IP License and Warranty Bill of Sale” means the license agreement and warranty
bill of sale pursuant to which (a) the Seller will grant to the Buyer an
exclusive, royalty-free license to use all Intellectual Property of the Subject
Business until such time as the Note is paid in full, and (b) the Seller will
convey to the Buyer, immediately and without any further action by the parties
hereto upon payment of the Note in full, all Intellectual Property of the
Subject Business, free and clear of all Liens and claims whatsoever other than
Permitted Liens, in the form of Exhibit 12(f) attached hereto.
 
“Jeff” has the meaning set forth in the preface above.
 
“Jeff Employment Agreement” means the employment agreement between the Buyer
Parent and Jeff in the form of Exhibit 12(g) attached hereto.
 
“Jeff IP Assignment” means the assignment of intellectual property assigning to
the Seller all of the Intellectual Property owned by Jeff and used by the Seller
in the operation of the Subject Business in the form of Exhibit 12(h) attached
hereto.
 
“Jeff Officer Inducement Option Award Agreements” means the option award
agreements between the Buyer Parent and Jeff in the form of Exhibit 12(i)
attached hereto pursuant to which the Buyer Parent shall award to Jeff
inducement grant options to acquire an aggregate of six hundred fifty thousand
(650,000) shares of Common Stock.
 
“Jeff Restrictive Covenant Agreement” means the restrictive covenant agreement
between the Buyer Parent and Jeff in the form of Exhibit 12(j) attached hereto.
 
“Joanne” means Joanne Reichard.
 
“Joanne Employment Agreement” means the employment agreement between the Buyer
and Joanne in the form of Exhibit 12(k) attached hereto.
 
“Joanne Officer Inducement Option Award Agreement” means the option award
agreement between the Buyer Parent and Joanne in the form of Exhibit 12(l)
attached hereto pursuant to which the Buyer Parent shall award to Joanne
inducement grant options to acquire seventy-five thousand (75,000) shares of
Common Stock.
 
“Joanne Restrictive Covenant Agreement” means the restrictive covenant agreement
between the Buyer and Joanne in the form of Exhibit 12(m) attached hereto.
 
“Knowledge” – An individual will be deemed to have “Knowledge” of a particular
fact or other matter if (a) such individual is actually aware of such fact or
other matter; or (b) a prudent individual could reasonably be expected to
discover or otherwise become aware of such fact or other matter in the course of
conducting a reasonable investigation concerning the existence of such fact or
other matter.  A Person (other than an individual) will be deemed to have
“Knowledge” of a particular fact or other matter if any individual who is
serving, or has at any time served, as a director, officer, partner, executor or
trustee of such Person (or in any similar capacity) has, or at any time had,
Knowledge of such fact or other matter.
 

 
41

--------------------------------------------------------------------------------

 
 
“Landlord” means Space Management Company LLC, a Wisconsin limited liability
company wholly owned by Jeff.
 
“Lease” means the lease agreement between the Buyer and the Landlord in the form
of Exhibit 12(n) attached hereto.
 
“Lease Guaranty” means the Guaranty made by the Buyer Parent for the benefit of
the Landlord in the form of Exhibit 12(o) attached hereto.
 
“Lease Termination” means the termination of oral, month-to-month lease
agreement between the Seller and the Landlord in the form of Exhibit 12(p)
attached hereto.
 
“Leased Real Property” has the meaning set forth in Section 5.1.5, above.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, territorial or other administrative constitution,
law, ordinance, code, policy, principle of common law, rule, regulation,
statute, treaty and the like, now or hereafter in effect.
 
“License” means the license agreement among the Buyer, Jeff and Nathan in the
form of Exhibit 12(q) attached hereto pursuant to which Jeff and Nathan shall
grant to the Buyer a non-exclusive, perpetual, royalty-free license to use the
Database Program.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
other security interest of any kind or nature whatsoever (including those
created by, arising under or evidenced by any conditional sale or other title
retention agreement, the interest of a lessor under a Capital Lease, any
financing lease having substantially the same economic effect as any of the
foregoing, or the filing of any financing statement naming the owner of the
asset to which such lien relates as debtor, under the Uniform Commercial Code or
any comparable law) and any contingent or other agreement to provide any of the
foregoing.
 
“Losses” means all damages, losses, deficiencies, liabilities, claims, actions,
demands, judgments, fines, fees, costs and expenses (including, without
limitation, reasonable attorneys’ and accountants’ fees and expenses).
 
“M&I” means M&I Marshall & Ilsley Bank.
 
“M&I Indebtedness” means the obligations of the Seller owed to M&I set forth on
Exhibit 12(r) attached hereto in the aggregate amount set forth on Exhibit 12(r)
(such amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000)).
 
“Material Adverse Effect” means any change, effect or circumstance that would
have or would reasonably be expected to have a material adverse effect on the
Subject Business and the Subject Assets, including operations, prospects and
results of operations (financial or other), individually or in the aggregate,
taken as a whole.  A “Material Adverse Effect” shall not include the impact of
(a) events affecting the United States of America or global economy or capital
or financial markets generally, (b) changes in GAAP or international accounting
principles, (c) changes in interest rates, (d) general economic conditions or
events or conditions generally affecting the industries or markets in which the
Subject Business operates, (e) an outbreak of national or international
hostilities or terrorism or escalation thereof or other similar calamity or
crisis that does not affect the Seller in a manner that is materially and
adversely different than the effect on the industry or markets in which the
Subject Business competes generally, (f) changes resulting from the entry into
this Agreement or the performance of a party’s obligations hereunder, the
announcement thereof and the transactions contemplated hereby, or (g) any action
taken with the consent of the Buyer.
 

 
42

--------------------------------------------------------------------------------

 
 
“Nathan” means Nathan Jobe.
 
“Nathan Inducement Option Award Agreement” means the option award agreement
between the Buyer Parent and Nathan in the form of Exhibit 12(s) attached hereto
pursuant to which the Buyer Parent shall award to Nathan inducement grant
options to acquire twenty-five thousand (25,000) shares of Common Stock.
 
“Nathan IP Assignment” means the assignment of intellectual property assigning
to the Seller all of the Intellectual Property owned by Nathan and used by the
Seller in the operation of the Subject Business in the form of Exhibit 12(t)
attached hereto.
 
“Nathan Restrictive Covenant Agreement” means the restrictive covenant agreement
between the Buyer and Nathan in the form of Exhibit 12(u) attached hereto.
 
“Note” has the meaning set forth in Section 2.3(a), above.
 
“Note Guaranty” means the Guaranty made by the Buyer Parent for the benefit of
the Seller in the form of Exhibit 12(v) attached hereto.
 
“Note Purchase Price” has the meaning set forth in Section 2.2, above.
 
“Object Code” means the executable machine readable computer programs that are
derived or compiled from Source Code and are capable of affecting or controlling
the operation of a programmable device or system.
 
“Officer Inducement Options” means inducement grant options to acquire an
aggregate of Seven Hundred Twenty-Five Thousand (725,000) shares of Common Stock
to be awarded at the Closing by the Buyer Parent to Jeff and Joanne pursuant to
the terms and conditions of the Officer Inducement Option Award Agreements.
 
“Officer Inducement Option Award Agreements” means, collectively, the Jeff
Officer Inducement Option Award Agreements and the Joanne Officer Inducement
Option Award Agreement.
 
“Order” means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict entered, issued, made or rendered by any court, administrative agency
or any other Governmental Body or by any arbitrator.
 

 
43

--------------------------------------------------------------------------------

 
 
“Ordinary Course of Business” or “Ordinary Course” means any action taken by a
Person which (a) is consistent with past practices of such Person and is taken
in the ordinary course of the normal day-to-day operations of such Person; (b)
is not required to be authorized by the board of directors of such Person (or by
any Person or group of Persons exercising similar authority); and (c) is similar
in nature and magnitude in actions customarily taken, without any authorization
by the board of directors (or by any Person or group of Persons exercising
similar authority), in the ordinary course of the normal day-to-day operations
of other Persons that are in the same line of business as such Person.
 
“Permitted Liens” means (a) Liens for Taxes and assessments not yet due and
payable or which are being contested in good faith by appropriate Proceedings,
(b) Liens of carriers, warehousemen, mechanics, materialmen and repairmen
incurred in the Ordinary Course of Business consistent with past practice and
not yet delinquent, and (c) the Liens set forth on Exhibit 12(w) attached
hereto.
 
“Person” means any individual, corporation, general or limited partnership,
limited liability company, association, joint stock company, joint venture,
estate, trust association, organization, labor union or other entity or
Governmental Body.
 
“Plan” means (a) any “employee benefit plan,” as defined in Section 3(3) of
ERISA, that (i) is or was subject to Title I of ERISA, (ii) is or was at any
time maintained, administered or contributed to by the Seller or any ERISA
Affiliate, or to which the Seller or any ERISA Affiliate has ever had an
obligation to contribute, and (iii) covers or covered any current or former
employee, officer, director or shareholder of, or any other Person that
performed or is performing services for, the Seller or any ERISA Affiliate, and
(b) any other employment, severance, benefit or similar Contract (whether or not
written and whether or not currently in effect) or Contract, plan, program or
policy (whether or not written and whether or not currently in effect) providing
any compensation or benefits to any current or former employee, officer,
director or shareholder of the Seller or any ERISA Affiliate or the dependents
of any such individual (including, without limitation, any Contract, plan,
program or policy making available bonuses, equity awards, non-taxable benefits
such as those provided under a Section 125 Cafeteria Plan or deferred
compensation).
 
“Prime Rate” means an annual equal to the prime rate of interest as of the
Closing Date as published in the Midwest edition of The Wall Street Journal (or
successor publication).
 
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body.
 
“Purchase Price” has the meaning set forth in Section 2.2, above.
 
“RCRA” means the Solid Waste Disposal Act, codified at 42 U.S.C. 6901 et seq.,
as amended by the Resource Conservation and Recovery Act of 1976 and the
Hazardous and Solid Waste Amendment of 1984.
 
“Records” means all books, records, manuals and other materials of the Seller,
including, without limitation, all sales, manufacturing, customer, prospective
customer and supplier/vendor records, advertising, promotional, marketing and
sales literature, catalogs and materials, personnel and payroll records,
accounting records, purchase and sale records, price lists, correspondence,
quality control records and research and development files, wherever located
(except the Seller’s minute books, membership interest records and Tax returns).
 

 
44

--------------------------------------------------------------------------------

 
 
“Registered Intellectual Property” has the meaning set forth in Section
5.1.7(a), above.
 
“Registration Rights Agreement” means the registration rights agreement between
the Seller and the Buyer Parent in the form of Exhibit 12(x) attached hereto.
 
“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
 
“Satisfied Liens” means the Liens in the Subject Assets specified on Exhibit
12(y) attached hereto, which Liens shall be released by the holder(s) thereof at
or prior to the Closing.
 
“Securities Act” has the meaning set forth in Section 5.1.26(b), above.
 
“Seller” has the meaning set forth in the preface above.
 
“Seller Indemnified Persons” has the meaning set forth in Section 11.2, above.
 
“Server” means the Seller’s computer server and all information stored thereon.
 
“Settlement Agreement” has the meaning set forth in Section 9.20, above.
 
“Software” means computer software, program processes, Source Code, Object Code
and data conversion scripts and tools, and all maintenance and user
documentation, testing data and other technical documentation related thereto.
 
“Source Code” means the human readable programming statements that are
compilable or interpretable into a machine readable program.
 
“Stock Purchase Price” means an amount equal to the fair market value of the
Subject Shares as of the Closing Date, as calculated by using the NYSE Amex
price per share for the Common Stock as of 4:00 p.m. Eastern Time on the
business day immediately preceding the Closing Date.
 
“Subject Assets” has the meaning set forth in Section 1.1, above.
 
“Subject Business” has the meaning set forth in the recitals above.
 
“Subject Shares” has the meaning set forth in Section 2.4, above.
 
“Subsidiary” means, with respect to any Person, any corporation or other Person
of which (or in which) 50% or more of (a) the outstanding capital stock or other
equity interest having voting power to elect a majority of the Board of
Directors of such corporation or Persons having a similar role as to an entity
that is not a corporation, (b) the interest in the profits of such partnership
or joint venture, or (c) the beneficial interest of such trust or estate are at
such time directly or indirectly owned by such Person or one or more of such
Person’s Subsidiaries.
 

 
45

--------------------------------------------------------------------------------

 
 
“Tangible Assets” means all tangible assets other than Inventory of every kind
and description, including, without limitation, all fixed assets, machinery,
equipment, tools, tooling, leasehold improvements, fixtures, furniture,
furnishings, vehicles, computers and software, data processing and other office
machinery and equipment and other items of similar character relating to the
Subject Business, wherever located, including, but not limited to, those assets
specified on Exhibit 12(z) attached hereto, and all spare, replacement and
repair parts therefor.
 
“Tax” or “Taxes” means all federal, state, county, local, foreign and other
taxes or assessments, however denominated, including, without limitation,
income, estimated income, business, occupation, franchise, property (real and
personal), sales, employment, gross receipts, use, transfer, ad valorem,
profits, license, capital, payroll, employee withholding, unemployment, excise,
goods and services, severance and stamp, and including interest, penalties and
additions in connection therewith, for which any applicable Person is or may be
required to pay, withhold or collect.
 
“Tax Return” means any return, declaration, report, estimate, claim for refund
or information return or statement relating to, or required to be filed in
connection with, any Taxes, including any schedule, form, attachment or
amendment.
 
“Warranty Bill of Sale” means the Warranty Bill of Sale in the form of Exhibit
12(aa) attached hereto.
 
ARTICLE XIII
 
Miscellaneous
 
13.1.      Expenses.  Except as otherwise specifically provided herein, the
parties hereto shall pay their own expenses, including, without limitation,
accountants’ and attorneys’ fees and expenses incurred in connection with the
negotiation and consummation of the transactions contemplated by this
Agreement.  The Seller shall be liable for and shall pay and discharge when due
any sales or use Taxes and any transfer and conveyance Taxes and fees incurred
and/or payable in connection with the purchase and sale of the Subject Assets
pursuant to this Agreement.
 
13.2.      Notices.  All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be considered to be given
and received in all respects when hand delivered, one (1) business day after
sent by prepaid express or courier delivery service, when sent by facsimile
transmission actually received by the receiving equipment or three (3) days
after deposited in the United States mail, certified mail, postage prepaid,
return receipt requested, in each case addressed as follows, or to such other
address as shall be designated by notice duly given:
 

 
46

--------------------------------------------------------------------------------

 
 
IF TO BUYER OR
ZBB Energy Corporation
BUYER PARENT:
N93 W14475 Whittaker Way
 
Menomonee Falls, WI  53051
 
Attn:  Eric Apfelbach
 
Fax No.:  (262) 253-9822
   
with a copy to:
Godfrey & Kahn, S.C.
 
780 North Water Street
 
Milwaukee, WI  53202
 
Attn:  John A. Dickens
 
Fax No.:  (414) 273-5198
   
IF TO SELLER
Mr. Jeff Reichard
OR MEMBER:
W353 N6318 Marina Drive
 
Oconomowoc, WI 53066
 
Fax No.: _____________________
   
with a copy to:
Cramer, Multhauf & Hammes, LLP
 
1601 E. Racine Avenue, Suite 200
 
Waukesha, WI 53187
 
Attn: Philip J. Remmers
 
Fax No.: (262) 542-4270

 
13.3.      Right to Specific Performance.  The parties agree that the Subject
Assets constitute unique property, that there is no adequate remedy at law for
the damage which any of them might sustain for the failure of the others to
consummate this Agreement, and, accordingly, that each of them is entitled to
the remedy of specific performance to enforce such consummation.
 
13.4.      Entire Agreement; Amendment.  This Agreement, the Exhibits attached
hereto, the Disclosure Schedules and the Ancillary Agreements constitute the
entire agreement among the parties hereto relating to the subject matter hereof,
and all prior agreements, correspondence, discussions and understandings of the
parties (whether oral or written), with the exception of the Confidentiality
Agreement, are merged herein and made a part hereof, it being the intention of
the parties hereto that this Agreement and the instruments and agreements
contemplated hereby shall serve as the complete and exclusive statement of the
terms of their agreement together.  No amendment, waiver or modification hereto
or hereunder shall be valid unless in writing signed by an authorized signatory
of the party or parties to be affected thereby.  Each party to this Agreement
acknowledges that no other party, nor any agent or attorney of any party, has
made any promise, representation or warranty whatsoever, express or implied, not
contained herein, concerning the subject matter hereof, to induce the other
party to execute this Agreement, and each party acknowledges that it has not
executed this Agreement in reliance on any such promise, representation or
warranty not contained herein.
 
13.5.      Waiver.  The waiver by any party of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by any
party.
 

 
47

--------------------------------------------------------------------------------

 
 
13.6.      Binding Effect.  This Agreement shall be binding upon the parties
hereto and their respective heirs, successors, legal representatives and
permitted assigns.
 
13.7.      Section Headings.  The headings in this Agreement are for purposes of
convenience and ease of reference only and shall not be construed to limit or
otherwise affect the meaning of any part of this Agreement.
 
13.8.      Severability.  The parties agree that if any provision of this
Agreement shall under any circumstances be deemed invalid or inoperative, this
Agreement shall be construed with the invalid or inoperative provision deleted,
and the rights and obligations of the parties shall be construed and enforced
accordingly.
 
13.9.      Applicable Law; Venue.  This Agreement and all questions arising in
connection herewith shall be governed by and construed in accordance with the
laws of the State of Wisconsin without application of choice of law or conflicts
of law principles.  All disputes arising hereunder and any claims made relating
to the representations, warranties, covenants or agreements contained in this
Agreement shall be resolved exclusively in state or federal courts located in
Waukesha County, Wisconsin, to which jurisdiction and venue the parties hereto
irrevocably consent.
 
13.10.    Counterparts; Facsimile Copy.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  This Agreement may be
executed in facsimile copy or by other electronic means with the same binding
effect as the original.
 
13.11.    Passage of Title.  Legal title, equitable title and risk of loss with
respect to the Subject Assets (other than the Intellectual Property, the Server
and the Customer and Supplier Lists) will not pass to the Buyer until such
Subject Assets are transferred at the Closing, which transfer, once it has
occurred, will be deemed effective for tax, accounting and other computational
purposes as of 12:01 a.m. Central Time on the Closing Date.  Legal title,
equitable title and risk of loss with respect to the Intellectual Property, the
Server and the Customer and Supplier Lists will not past to the Buyer until such
assets are transferred pursuant to the terms and conditions of the IP License
and Warranty Bill of Sale, which transfer, once it has occurred, will be deemed
effective for tax, accounting and other computational purposes as of 12:01 a.m.
Central Time on the effective date of such transfer.
 
Signature page follows.
 

 
48

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day,
month and year first above written.
 
SELLER:
TIER ELECTRONICS LLC
   
By:  
/s/ Jeffrey Reichard
 
Jeffrey Reichard, President
   
MEMBER:
   
/s/ Jeffrey Reichard
Jeffrey Reichard
   
BUYER:
DCDC ACQUISITION COMPANY LLC
   
By:
/s/ Eric C. Apfelbach
 
Eric C. Apfelbach, Chairman of the Board
   
BUYER PARENT:
ZBB ENERGY CORPORATION
   
By:
/s/ Eric C. Apfelbach
 
Eric C. Apfelbach, President
 
and Chief Executive Officer


 
Signature page to Asset Purchase Agreement
 

 
 

--------------------------------------------------------------------------------

 